Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 1 of 56




EXHIBIT B
           Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 2 of 56



                                                                                               OMB No. 1121-0329
                                                                                        Approval Expires 11/30/2020

U.S. Department of Justice
Office of Justice Programs
Office of Juvenile Justice and Delinquency Prevention




The U.S. Department of Justice (DOJ), Office of Justice Programs (OJP), Office of Juvenile
Justice and Delinquency Prevention (OJJDP) is seeking applications for funding under the fiscal
year (FY) 2018 Gang Suppression Planning Grants Program. This program furthers the
Department’s mission by strengthening community capacity to stem violence and reduce youth
offending and victimization, improving the response to children’s exposure to violence, and
enhancing public safety.


                 OJJDP FY 2018 Gang Suppression
                    Planning Grants Program
                              Applications Due: October 04, 2018

                                                     Eligibility

Eligible applicants are limited to states (including territories), units of local government,1 and
federally recognized tribal governments as determined by the Secretary of the Interior. Units of
local government include law enforcement agencies. All recipients and subrecipients (including
any for-profit organization) must forgo any profit or management fee.

OJJDP welcomes applications under which two or more entities would carry out the federal
award; however, only one entity may be the applicant. Any others must be proposed as
subrecipients (subgrantees).2 The applicant must be the entity that would have primary
responsibility for carrying out the award, including administering the funding and managing the
entire project. Under this solicitation, only one application by any particular applicant entity will
be considered. An entity may, however, be proposed as a subrecipient (subgrantee) in more
than one application.



1
  A “unit of local government” means—
(a) Any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a state.
(b) Any law enforcement district or judicial enforcement district that—
                    (i) Is established under applicable state law, and
                    (ii) Has the authority to, in a manner independent of other state entities, establish a budget and
                    impose taxes.
(c) For the purposes of assistance eligibility, any agency of the government of the District of Columbia or the federal
government that performs law enforcement functions in and for—
                    (i) The District of Columbia, or
                    (ii) Any Trust Territory of the United States.
2 For additional information on subawards, see "Budget and Associated Documentation" under Section D. Application

and Submission Information.
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 3 of 56



OJJDP may elect to fund applications submitted under this FY 2018 solicitation in future fiscal
years, dependent on, among other considerations, the merit of the applications and the
availability of appropriations.

In addition, as discussed further below, to the extent the applicant is a state or local government
entity, in order validly to accept an FY 2018 award under this solicitation, the chief legal officer
of that entity must properly execute, and the applicant must submit, the specific certifications
regarding compliance with certain federal laws, attached to this solicitation as Appendices D
and E. The text of these statutory provisions appear in Appendix B. (Note: This requirement
does not apply to Indian tribal governments.)

                                           Deadline
Applicants must register with Grants.gov at https://www.grants.gov/web/grants/register.html
prior to submitting an application. All applications are due by 11:59 p.m. eastern time (ET) on
October 04, 2018.

To be considered timely, an application must be submitted by the application deadline using
Grants.gov, and the applicant must have received a validation message from Grants.gov that
indicates successful and timely submission. OJP urges applicants to submit applications at least
72 hours prior to the application due date to allow time for the applicant to receive validation
messages or rejection notifications from Grants.gov, and to correct in a timely fashion any
problems that may have caused a rejection notification.

This deadline does not apply to the receipt of certifications regarding compliance with certain
federal laws. (See Appendices D and E) As explained below, an applicant that is either a state
or local government entity may not validly accept an award, however, unless those certifications
are submitted to OJP on or before the day the applicant submits the signed award acceptance
documents.

For additional information, see How to Apply in Section.



                                   Contact Information
For technical assistance with submitting an application, contact the Grants.gov Customer
Support Hotline at 800–518–4726 or 606–545–5035, at
https://www.grants.gov/web/grants/support.html, or at support@grants.gov. The Grants.gov
Support Hotline operates 24 hours a day, 7 days a week, except on federal holidays.

An applicant that experiences unforeseen Grants.gov technical issues beyond its control that
prevent it from submitting its application by the deadline must email the National Criminal
Justice Reference Service Response Center (Response Center) at grants@ncjrs.gov within 24
hours after the application deadline to request approval to submit its application after the
deadline. Additional information on reporting technical issues appears under “Experiencing
Unforeseen Grants.gov Technical Issues” in the How To Apply section.

For assistance with any other requirements of this solicitation, contact the Response Center by
telephone at 800–851–3420 or TTY: 301–240–6310 (hearing impaired only) or by email at
                                                                                                    2
                                                                                 OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 4 of 56



grants@ncjrs.gov. Response Center hours of operation are 10 a.m. to 6 p.m. ET, Monday
through Friday, and 10 a.m. to 8 p.m. ET on the solicitation close date. General information on
applying for OJJDP awards can be found at https://www.ojjdp.gov/funding/funding.html.
Answers to frequently asked questions that may assist applicants are posted at
https://www.ojjdp.gov/grants/solicitations/FY2018/FAQ/GangPlan.pdf.


             Grants.gov number assigned to this solicitation: OJJDP-2018-14582


                                 Release date: June 28, 2018

                                Update date: September 7, 2018




                                                                                                  3
                                                                              OJJDP-2018-14582
              Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 5 of 56




Contents
A. Program Description .......................................................................................................................... 5
   Overview ............................................................................................................................................ 5
   Project-Specific Information ............................................................................................................... 7
   Goals, Objectives, and Deliverables.................................................................................................. 7
   Evidence-Based Programs or Practices .......................................................................................... 10
   Information Regarding Potential Evaluation of Programs and Activities ......................................... 12
B. Federal Award Information .............................................................................................................. 12
   Type of Award .................................................................................................................................. 12
   Financial Management and System of Internal Controls ................................................................ 13
   Budget Information........................................................................................................................... 14
   Cost Sharing or Match Requirement ............................................................................................... 14
   Preagreement Costs (also known as Preaward Costs). ................................................................. 14
   Limitation on Use of Award Funds for Employee Compensation; Waiver ...................................... 14
   Prior Approval, Planning, and Reporting of Conference/Meeting/Training Costs ........................... 15
   Costs Associated With Language Assistance (if applicable) .......................................................... 15
C. Eligibility Information ....................................................................................................................... 15
D. Application and Submission Information ......................................................................................... 16
   What an Application Should Include ................................................................................................ 16
   How To Apply................................................................................................................................... 32
E. Application Review Information ....................................................................................................... 35
   Review Criteria................................................................................................................................. 35
   Review Process ............................................................................................................................... 36
F. Federal Award Administration Information ...................................................................................... 37
   Federal Award Notices .................................................................................................................... 37
   Administrative, National Policy, and Other Legal Requirements .................................................... 38
   General Information About Post-Federal Award Reporting Requirements ..................................... 40
G. Federal Awarding Agency Contact(s) ............................................................................................. 40
H. Other Information ............................................................................................................................ 41
   Freedom of Information Act and Privacy Act (5 U.S.C. 552 and 5 U.S.C. 552a)............................ 41
   Provide Feedback to OJP ................................................................................................................ 41
   Appendix A: Performance Measures Table ..................................................................................... 43
   Appendix B: Applicable Federal Law ............................................................................................... 46
   Appendix C: Federal Communication Information........................................................................... 51
   Appendix D: Certification Relating to 8 U.S.C ................................................................................ 52
   Appendix E: Certification of Compliance ......................................................................................... 53
   Appendix F: Application Checklist ................................................................................................... 54
                                                                                                                                                        4
                                                                                                                            OJJDP-2018-14582
           Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 6 of 56




                 OJJDP FY 2018 Gang Suppression
                    Planning Grants Program
                    CFDA #16.544 and #16.123

A. Program Description
Overview

Law enforcement agencies and researchers have yet to establish a universal definition for gang
or gang member(s). To date, all states (including the District of Columbia) have some form of
legislation that defines “gang” and a “gang member” or specifies “gang-related activity.”3 While
gangs continue to present unique challenges to individuals, the community, law enforcement,
and service providers, youth in general are too often involved in community violence as
perpetrators, victims, or witnesses/bystanders.4 From the last National Youth Gang Survey
conducted in 2012, there were an estimated 30,700 gangs and 850,000 gang members
identified in 3,100 self-reported jurisdictions. The number of reported gang-related homicides in
2012 increased 20 percent from 2011.5 Youth gangs have a significant adverse impact on
youth, families, and communities across America and threaten public safety across urban,
suburban, and rural areas and across gender, ethnicity, and income levels.6

There are many ways to categorize the type of gangs in a community and the activity level of its
membership (gang typologies and structures). Gang experts generally agree that gangs can
display some common criminal behaviors or patterns and have loose or limited command
structures.7 At the individual gang member level, there are some universal rankings that helps
us understand the overall structure of such groups. For example, the most active persons in the
group tend to be the “core” members that will stay in the gang longer and commit the most
criminal acts compared to others that slightly associate (fringe members) or those at high risk of
joining (wannabe members) the gang.8 9 Understanding the gang’s pattern of criminal behaviors
and the individual characteristics of its members can provide a jurisdiction with valuable
intelligence to help create effective gang control strategies.10

3 National Gang Center. 2016. Highlights of gang-related legislation. Tallahassee, FL: Institution for
Intergovernmental Research, National Gang Center, https://www.nationalgangcenter.gov/Legislation/Highlights.
4 Finkelhor, D., Turner, H., Shattuck, A., Hamby, S., and Kracke, K. 2015. Children’s Exposure to Violence, Crime,

and Abuse: An Update. Washington, DC: Office of Juvenile Justice and Delinquency Prevention,
https://www.ojjdp.gov/pubs/248547.pdf.
5 Egley Jr., A., Howell, J., and Harris, M. 2014. Highlights of the 2012 National Youth Gang Survey. Washington, DC:

Office of Juvenile Justice and Delinquency Prevention, https://www.ojjdp.gov/pubs/248025.pdf.
6 Watkins, A.M., and Taylor, T.J. 2016. The prevalence, predictors, and criminogenic effect of joining a gang among

urban, suburban, and rural youth. Journal of Criminal Justice 47:133–142.
7 Spinder, A., and Bouchard, M. 2011. Structure or behavior? Revisiting gang typologies. International Criminal

Justice Review 21(3):262–282. DOI: 10.1177/1057567711419046.
8 Vigil, J.D. 1988. Barrio Gangs: Street Life and Identity in Southern California. Austin, TX: University of Texas.
9 Taylor, C.S. 1990. Dangerous Society. East Lansing, MI: Michigan State University Press.
10 Bolden, C. 2018. Gang Organization and Gang Types. Criminal Behavior, Criminological Theory, Juvenile Justice.

Online publication. DOI: 10.1093/acrefore/9780190264079.013.430.

                                                                                                                   5
                                                                                              OJJDP-2018-14582
           Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 7 of 56




There are various risk factors and protective factors related to youth delinquency, violence, and
gang involvement. Risk factors for gang membership include having unhealthy relationships
with family, peer groups, schools, and the community.11 The more risk factors these youth are
exposed to (including individual characteristics) increases the likelihood of them joining a
gang.12 Protective factors such as parental involvement and monitoring, family and peer
support, additional resources and coping skills help combat the influences of gangs and
decreases the impact of those risk factors of joining gangs.13

Even though youth account for a small percentage of all arrests and most youth are not arrested
for a violent offense,14 youth-perpetrated gun and gang violence remains a problem in the
United States. In 2015, there were about 3,633 homicides with a firearm involving known
offenders ages 12 to 24.15 Relatedly, adolescence is the most common period for gang entry,
and gang involvement has been associated with increased levels of delinquency as well as
violence.16

Focused deterrence and suppression strategies can dissuade individuals and gangs from
committing crimes. Such approaches highlight the punishments or legal recourse that will ensue
in the commission of a crime and discourage the person or group from committing crimes in the
future.17 18 While it is ideal to adopt models that use various gang control strategies (e.g.,
OJJDP’s Comprehensive Gang Model) such as prevention, intervention, and other holistic
approaches, a variety of successful and promising programs in the field that focus more on
suppression have demonstrated a reduction in gang crime. Research has increased our
understanding of what works to prevent and reduce gang violence.

The OJJDP FY 2018 Gang Suppression Planning Grants Program is part of the Project Safe
Neighborhoods (PSN) suite of programs, which is focused on reducing violent crime. The PSN
suite includes PSN, Strategies for Policing Innovation, Innovative Prosecution Solutions, Crime
Gun Intelligence Centers, the National Public Safety Partnership, Technology Innovation for
Public Safety, Encouraging Innovation: Field Initiated Programs, Innovations in Community-
Based Crime Reduction, and Community-Based Violence Prevention Demonstration. These
initiatives will coordinate proactively with the PSN team in the district of the respective U.S.
Attorney’s Office (USAO) to enhance collaboration and strengthen commitment to reducing
violent crime. Applicants must demonstrate this coordination with their USAO district PSN team
in their submission.

11 Howell, J. 2005. Moving risk factors into developmental theories of gang membership. Youth Violence and Juvenile
Justice 3(4):334–354.
12 Howell, J.C., and Griffiths, E. 2018. Gangs in America's Communities. Sage Publications.
13 Stouthamer-Loeber, M., Loeber, R., Stallings, R., and Lacourse, E. (2008). Desistance from and persistence in

offending. Violence and serious theft: Development and prediction from childhood to adulthood, pp. 269–306.
14 OJJDP Statistical Briefing Book, Juvenile Proportion of Arrests,

https://www.ojjdp.gov/ojstatbb/crime/qa05102.asp?qaDate=2015; and OJJDP Statistical Briefing Book, Juvenile
Arrests by Most Serious Offense, https://www.ojjdp.gov/ojstatbb/crime/qa05101.asp?qaDate=2015.
15 Puzzanchera, C., Chamberlin, G., and Kang, W. 2017. Easy Access to the FBI's Supplementary Homicide Reports:

1980-2015, http://www.ojjdp.gov/ojstatbb/ezashr/.
16 Development Services Group, Inc. 2014. Gang Prevention. Literature Review. Washington, DC: Office of Juvenile

Justice and Delinquency Prevention, https://www.ojjdp.gov/mpg/litreviews/Gang_Prevention.pdf.
17 Braga and Weisburd. 2012. The effects of focused deterrence strategies on crime: A systematic review and meta-

analysis of the empirical evidence. Journal of Research in Crime and Delinquency 49(3):323–358.
18 Gravel, J., Bouchard, M., Descormiers, K., Wong, J.S., and Morselli, C. 2013. Keeping promises: A systematic

review and a new classification of gang control strategies. Journal of Criminal Justice 41:228–242.
DOI:10.1016/j.jcrimjus.2013.05.005.
                                                                                                                 6
                                                                                             OJJDP-2018-14582
           Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 8 of 56




Statutory Authority: This program is authorized pursuant to 34 U.S.C. 11171-11172 and the
Department of Justice Appropriations Act, 2018, Pub. L. No. 115–141, 132 Stat.348, 423.

Project-Specific Information

OJJDP’s gang and youth violence prevention strategy is founded on the recognition that
preventing and reducing gang crime and violence require a shared framework of strategic and
coordinated delivery of programs, services, and practices across multiple sectors that balance
community development, prevention, intervention, and targeted suppression and enforcement.

The Gang Suppression Planning Grants Program is designed to reduce violent crime, gangs,
and victimization and promote public safety in communities through planning support to eligible
localities to build capacity for a multilateral data-driven strategy.

Goals, Objectives, and Deliverables

The overall, long-term goals of the Gang Suppression Planning Grants Program are to:

        Understand the jurisdiction’s gang landscape and be able to use data (gang intelligence)
         to develop effective gang control strategies;
        Reduce and sustain reductions in community youth violence, particularly gun and gang
         violence, and victimization;
        Prevent violence and promote healing from victimization and exposure to violence in the
         home, school, and community; and
        Increase the safety, well-being, and healthy development of children, youth, and
         families.

OJJDP is seeking proposals from applicant jurisdictions that have high levels of youth-
perpetrated gun crime and gang violence and that can demonstrate a willingness and readiness
to develop fully comprehensive, community- and data-driven responses. Funding will support
selected jurisdictions to undertake strategic planning and capacity-building work through
multidisciplinary and community partnerships.

Because no one policy or program can completely or effectively respond to youth violence and
victimization, OJJDP encourages communities to view the research-based principles set forth in
the Shared Framework for Reducing Youth Violence and Promoting Well Being19 as a guide to
stop violence and victimization. By addressing the individual, peer, family, community, and
societal level factors; adopting trauma-informed and healing-based strategies; and building
social capital and community efficacy in affected neighborhoods, localities can transform areas
beset by violence into safe and thriving communities. OJJDP also continues to develop and
enhance guidance around these types of strategies specifically, for example, through its
prospective FY 2018 Initiative To Develop a Research-Based Youth Violence Prevention
Practice Strategy. OJJDP expects to work with successful applicants across these related
initiatives.



19If you are unable to view the Shared Framework in Prezi, download this PDF document in narrative format for the
content: www.ojjdp.gov/funding/Shared-Framework-for-Youth-Violence-Prevention.pdf.
                                                                                                                    7
                                                                                             OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 9 of 56



Applicants must propose and undertake their work through a collaboration of key stakeholders.
In addition to affected youth and families, the collaborative group must include representation
from the USAO and its PSN team; city, county, and/or tribal leadership; and local law
enforcement, prosecutors, public health, education, courts, job and workforce development,
housing, and community development agencies. It may include other key partners such as
colleges, career and technical education institutions, the business community, the media, faith
institutions, domestic violence programs, and rape crisis centers. Governance of the
collaborative group is to be shared between the public and private sectors. Youth, families,
community members, and nonpublic entities representing or directly serving youth and families
must compose a significant proportion of the collaborative body. This is a mechanism to ensure
that youth and families, who are the intended recipients of prevention, intervention, and
treatment services and are immediate beneficiaries, have a substantial role in developing and
implementing proposed activities. These two factors—active representation of the required
stakeholders and the described shared governance mechanism—are critical selection criteria.

NOTE: Applicants are to document the history and impact of relevant past
collaborations, as described in Application and Submission Information, page 16, as
evidence of their readiness to engage in collaborative work and collective action.

Applicants must be able to demonstrate their knowledge of the jurisdiction-specific local gang
problem. Such analysis would include, at a minimum, the ability to identify the number of gangs
within the jurisdiction; the names and boundaries (if applicable) of the gangs within the
jurisdiction; observed gang types and structures (if applicable); known history of the gang (such
as the longevity of the gang in the jurisdiction, mergers, and rivals); type of crimes the gang
typically commits (if applicable); the jurisdiction’s process for defining, identifying, and/or
classifying the gang or its individual members (reference to the city code or state statute); and
identifying all government entities that focus solely on gangs in the jurisdiction (i.e., gang task
force, gang unit, etc.).

Applicants may consider using a gang or validated risk assessment tool, instrument, or
questionnaire designed to aid in the identification of youth who are in a gang or at risk of joining
a gang.

OJJDP encourages applicants to be both strategic and realistic in their proposals, recognizing
that a thoughtful planning process involving all key stakeholders is fundamental to ensuring
lasting support for and sustaining the work to reduce violence; transform community norms,
culture, and behaviors; and achieve well-being in children, youth, and families.

Specific objectives and associated activities are:

   1. Develop a customized gang suppression strategy equipped to address the unique
      challenges presented to local law enforcement and prosecutors.

   2. Address how to reduce youth gun and gang violence and increase public safety in
      the final strategic plan. Prevent and intervene to deter youth ages 12 to 24 from gun and
      gang violence using evidence- and practice-based approaches, notably the OJJDP
      Comprehensive Gang Model; Group Violence Intervention, formerly known as the
      Boston Ceasefire model; and Cure Violence. (For more information on these
      approaches, refer to CrimeSolutions.gov and Gang Prevention: An Overview of
      Research and Programs.)
                                                                                               8
                                                                                 OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 10 of 56




   3. Increase the scope and effectiveness of community-based youth violence and
      gang control strategies to address the ever-changing nature of gangs, gang structure,
      and behaviors.

   4. Address how to reduce the impact of violence on youth by improving
      identification, screening, access, delivery, and quality of services available to
      youth exposed to gang-related violence, ensuring that these services address the
      trauma and development needs of the youth and the community in the final strategic
      plan.

   5. Plan to elevate suppression and interruption of/exposure to youth gang violence
      as a priority issue within the applicant jurisdiction and work collaboratively with public
      and private entities to align this work with other national and local youth violence
      (including gang intelligence data sharing) and community-building initiatives as part of a
      national network, including OJJDP gang and youth violence grantees, national technical
      assistance providers, researchers, and policy leaders working collaboratively on these
      issues.

   6. Provide training to increase the understanding of the jurisdiction’s gang landscape. All
       government and non-governmental agencies that will be enlistied as partners on this
       inititaves should have an universal understanding of their jurisdiction’s gang landscape
       and best practices to accomplish the goal of suppressing gang activity.

Deliverables

Planning sites must provide a detailed and comprehensive long-term strategic plan as a final
deliverable for the 18-month project period. Implementation funding is not provided under this
solicitation. More detailed guidance and technical support will be provided to successful
applicants in month 1 of the award.

Deliverables required for submission, feedback, and approvals from OJJDP are:

   1. A data-driven community analysis, including a gang problem assessment to be delivered
      in month 12.

   2. A plan for initial strategy development, including strategies for leadership and
      governance and data collection (gang intelligence), sharing, and use, due by month 15.

   3. The final strategic plan, due to OJJDP for review by month 18, that includes a blueprint
      for action outlining the jurisdiction’s approach for achieving the goals and objectives
      identified above.

The final strategic plan also must outline specific measurable goals and objectives identified
through a comprehensive assessment and analysis of local data, local conditions and




                                                                                                  9
                                                                               OJJDP-2018-14582
          Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 11 of 56



resources,20 and determinants of the violence problem. It must provide a 5-year blueprint for
action with specific activities, an annual budget with identified funding streams and agency
responsibilities, a plan to track progress and inform needed changes, and a plan to sustain21 the
work to include new funding commitments and sources of program and services support.

All awardees will be required to submit semi-annual progress reports and performance
measures data.

Note that this funding is to provide direct resources to and in support of youth and communities
in the targeted area and for supporting the ongoing collaborative governance and engagement.
While these funds are not intended for evaluation activities, OJJDP recommends that applicants
use a research and data partner to assist with the data tracking, assessment, and measurement
of progress throughout the project period to build data capacity and implement a data-driven
coordinated approach.

Priority Considerations

OJJDP will give priority consideration to applicants that demonstrate and articulate their
knowledge of its local gang issues, particularly those that are impacted by transnational gangs
such as MS-13 or M-18. Additionally, the applicant must submit with the application letters of
support or memorandum of understanding of all agencies, specifically local law enforcement
agencies, prosecutors’ office, and specialized gang units, which will be instrumental in the
planning process to develop the suppression plan for the jurisdiction.

An applicant may receive priority consideration by explaining how it would address the problem
area identified in its application through cooperation with immigration authorities, including
compliance with 8 U.S.C. §§ 1373, 1644, 1226; 1324, and 1357, participation in a 287(g) or
other cooperation program, honoring requests for notice of release, transfers of custody, and/or
short term extensions of custody, and providing access to detention centers so federal
immigration authorities may conduct interviews.22

If you choose to seek this priority consideration, please explain specifically how you believe
these forms of cooperation will address the problem area you have identified, and how you will
use these grants funds to achieve this end.

The Goals, Objectives, and Deliverables are directly related to the performance measures that
demonstrate the results of the work completed, as discussed in Section D. Application and
Submission Information, under Program Narrative.

Evidence-Based Programs or Practices

OJP strongly emphasizes the use of data and evidence in policymaking and program
development in criminal justice, juvenile justice, and crime victim services. OJP is committed to:

20 Applicants can expect to coordinate data-readiness efforts with OJJDP and the national technical assistance
providers, identify local and common cross-site measures, and consider how to adapt existing data collections as
needed to inform the work at the local and cross-site levels.
21 Refer to the sustainability plan example for a draft framework, which can serve as a reference tool for consideration

in the development of sustainability plans.
22 To be clear, responses should focus on how cooperation with federal immigration authorities in their enforcement

against adults will address gang recruitment of UACs.
                                                                                                                    10
                                                                                               OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 12 of 56




       Improving the quantity and quality of evidence OJP generates.
       Integrating evidence into program, practice, and policy decisions within OJP and the
        field.
       Improving the translation of evidence into practice.

OJP considers programs and practices to be evidence-based when their effectiveness has been
demonstrated by causal evidence, generally obtained through one or more outcome
evaluations. Causal evidence documents a relationship between an activity or intervention
(including technology) and its intended outcome, including measuring the direction and size of a
change, and the extent to which a change may be attributed to the activity or intervention.
Causal evidence depends on the use of scientific methods to rule out, to the extent possible,
alternative explanations for the documented change. The strength of causal evidence, based on
the factors described above, will influence the degree to which OJP considers a program or
practice to be evidence-based.

The OJP CrimeSolutions.gov website at https://www.crimesolutions.gov and the OJJDP Model
Programs Guide website are two resources that applicants may use to find information about
evidence-based programs in criminal justice, juvenile justice, and crime victim services.

OJJDP training and technical assistance awardee standards. OJJDP has developed the
Core Performance Standards for Training, Technical Assistance, and Evaluation to promote
among providers the consistency and quality of OJJDP-sponsored training and technical
assistance and to advance common expectations of performance excellence. The standards
present minimum expectations that providers must meet for effective practice in the planning,
coordination, delivery, and evaluation of training. Award recipients must coordinate with
OJJDP’s National Training and Technical Assistance Center (NTTAC) in the assessment and
delivery of services to ensure the effective use of OJJDP grant funding.

Requirements related to coordination of activities will include, but are not limited to:

   Coordination with OJJDP NTTAC. OJJDP requires all training and technical assistance
    projects to coordinate their activities with OJJDP NTTAC by complying with all
    OJJDP/NTTAC protocols to ensure coordinated delivery of services among providers and
    the effective use of OJJDP grant funding. OJJDP reserves the right to modify these
    protocols at any time with reasonable notice to the grantee prior to project completion.

   OJJDP-funded webinars. The award recipient must comply with OJJDP’s Webinar
    Guidelines, as described in the core performance standards. Minimally, OJJDP training and
    technical assistance providers will submit information to OJJDP NTTAC in advance of all
    events for the online calendar, use the approved OJJDP presentation template, and record
    events and provide the final files which are compliant with Section 508 of the Workforce
    Rehabilitation Act to OJJDP or OJJDP’s representative. For more information on Section
    508 of the Workforce Rehabilitation Act, visit www.section508.gov.

   Training information sharing. OJP will collect information from its program offices on OJP-
    funded training and technical assistance events. Award recipients must use OJJDP’s
    standard electronic training request form, submit information to NTTAC on all training events
    (e.g., name of requestor, description of request, and dates of event) via the online TTA360

                                                                                                    11
                                                                                 OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 13 of 56



   system 30 days in advance of the event date, and report additional data, as OJJDP
   requires.

Information Regarding Potential Evaluation of Programs and Activities

The Department of Justice has prioritized the use of evidence-based programming and deems it
critical to continue to build and expand the evidence informing criminal and juvenile justice
programs to reach the highest level of rigor possible. Therefore, applicants should note that OJP
may conduct or support an evaluation of the programs and activities funded under this
solicitation. Recipients and subrecipients will be expected to cooperate with program-related
assessments or evaluation efforts, including through the collection and provision of information
or data requested by OJP (or its designee) for the assessment or evaluation of any activities
and/or outcomes of those activities funded under this solicitation. The information or data
requested may be in addition to any other financial or performance data already required under
this program.

B. Federal Award Information
OJJDP expects to make up to five awards of up to $200,000 each, with an estimated total
amount awarded of $1 million. OJJDP expects to make awards for an 18-month period of
performance, estimated to begin on April 1, 2019.

All awards are subject to the availability of appropriated funds and to any modifications or
additional requirements that may be imposed by law.

Type of Award

OJJDP expects to make any award under this solicitation in the form of a cooperative
agreement, which is a type of award that provides for OJP to have substantial involvement in
carrying out award activities. See Administrative, National Policy, and Other Legal
Requirements, under Section F. Federal Award Administration Information, for a brief discussion
of what may constitute substantial federal involvement.

All awardees under this solicitation are required to work collaboratively with OJJDP and the
network of national technical assistance providers, research partners, and peer jurisdictions as
well as federal partners, as directed by OJJDP. Additionally, all awardees will be required to
collaborate to the maximum extent with relevant OJP initiatives funded in their jurisdictions,
including but not limited to the prior OJJDP antigang strategy and youth violence projects noted
above as well as the Bureau of Justice Assistance (BJA) Public Safety Partnerships (PSP) and
PSN initiatives to ensure there is no overlap of resources. OJJDP will consult with BJA in
developing site selection recommendations.




                                                                                                 12
                                                                              OJJDP-2018-14582
          Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 14 of 56



Financial Management and System of Internal Controls

Award recipients and subrecipients (including recipients or subrecipients that are pass-through
entities23) must, as described in the Part 200 Uniform Requirements24 as set out at 2 C.F.R.
200.303:

     (a) Establish and maintain effective internal control over the Federal award that
         provides reasonable assurance that [the recipient (and any subrecipient)] is
         managing the Federal award in compliance with Federal statutes, regulations,
         and the terms and conditions of the Federal award. These internal controls
         should be in compliance with guidance in “Standards for Internal Control in the
         Federal Government” issued by the Comptroller General of the United States and
         the “Internal Control Integrated Framework”, issued by the Committee of
         Sponsoring Organizations of the Treadway Commission (COSO).

     (b) Comply with Federal statutes, regulations, and the terms and conditions of the
         Federal awards.

     (c) Evaluate and monitor [the recipient’s (and any subrecipient’s)] compliance with
         statutes, regulations, and the terms and conditions of Federal awards.

     (d) Take prompt action when instances of noncompliance are identified including
         noncompliance identified in audit findings.

     (e) Take reasonable measures to safeguard protected personally identifiable
         information and other information the Federal awarding agency or pass-through
         entity designates as sensitive or [the recipient (or any subrecipient)] considers
         sensitive consistent with applicable Federal, state, local, and tribal laws regarding
         privacy and obligations of confidentiality.

To help ensure that applicants understand the applicable administrative requirements and cost
principles, OJP encourages prospective applicants to enroll, at no charge, in the DOJ Grants
Financial Management Online Training, available at https://ojpfgm.webfirst.com/. (This training
is required for all OJP award recipients.)

Also, applicants should be aware that OJP collects information from applicants on their financial
management and systems of internal controls (among other information), which is used to make
award decisions. Under Section D. Application and Submission Information, applicants may
access and review a questionnaire – the OJP Financial Management and System of Internal
Controls Questionnaire – that OJP requires all applicants (other than an individual applying in
his/her personal capacity) to download, complete, and submit as part of the application.




23 For purposes of this solicitation, the phrase “pass-through entity” includes any recipient or subrecipient that
provides a subaward ("subgrant”) to a subrecipient (subgrantee) to carry out part of the funded award or program.
Additional information on proposed subawards is listed under What an Application Should Include, Section D of this
solicitation.
24 The "Part 200 Uniform Requirements” means the DOJ regulation at 2 C.F.R. Part 2800, which adopts (with certain

modifications) the provisions of 2 C.F.R. Part 200.
                                                                                                                13
                                                                                           OJJDP-2018-14582
          Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 15 of 56



Budget Information

Cost Sharing or Match Requirement

This solicitation does not require a match. However, if a successful application proposes a
voluntary match amount, and OJP approves the budget, the total match amount incorporated
into the approved budget becomes mandatory and subject to audit.

For additional information on cost sharing and match, see the DOJ Grants Financial Guide at
https://ojp.gov/financialguide/DOJ/PostawardRequirements/chapter3.3b.htm.

Preagreement Costs (also known as Preaward Costs)
Preagreement costs are costs incurred by the applicant prior to the start date of the period of
performance of the federal award.

OJP does not typically approve preagreement costs; an applicant must request and obtain the
prior written approval of OJP for all such costs. All such costs incurred prior to award and prior
to approval of the costs are incurred at the sole risk of the applicant. (Generally, no applicant
should incur project costs before submitting an application requesting federal funding for those
costs.) Should there be extenuating circumstances that make it appropriate for OJP to consider
approving preagreement costs, the applicant may contact the point of contact listed on the title
page of this solicitation for the requirements concerning written requests for approval. If
approved in advance by OJP, award funds may be used for preagreement costs, consistent with
the recipient’s approved budget and applicable cost principles. See the section on Costs
Requiring Prior Approval in the DOJ Grants Financial Guide at
https://ojp.gov/financialguide/DOJ/index.htm for more information.

Limitation on Use of Award Funds for Employee Compensation; Waiver
With respect to any award of more than $250,000 made under this solicitation, a recipient may
not use federal funds to pay total cash compensation (salary plus cash bonuses) to any
employee of the recipient at a rate that exceeds 110 percent of the maximum annual salary
payable to a member of the federal government’s Senior Executive Service (SES) at an agency
with a Certified SES Performance Appraisal System for that year.25 The 2018 salary table for
SES employees is available on the Office of Personnel Management website at
https://www.opm.gov/policy-data-oversight/pay-leave/salaries-wages/salary-
tables/18Tables/exec/html/ES.aspx. Note: A recipient may compensate an employee at a
greater rate, provided the amount in excess of this compensation limitation is paid with
nonfederal funds. (Nonfederal funds used for any such additional compensation will not be
considered matching funds, where match requirements apply.) If only a portion of an
employee's time is charged to an OJP award, the maximum allowable compensation is equal to
the percentage of time worked times the maximum salary limitation.

The Assistant Attorney General for OJP may exercise discretion to waive, on an individual
basis, this limitation on compensation rates allowable under an award. An applicant that
requests a waiver should include a detailed justification in the budget narrative of its application.
An applicant that does not submit a waiver request and justification with its application should
anticipate that OJP will require the applicant to adjust and resubmit the budget.

25OJP does not apply this limitation on the use of award funds to the nonprofit organizations listed in Appendix VIII to
2 C.F.R. Part 200.
                                                                                                                     14
                                                                                               OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 16 of 56




The justification should address—in the context of the work the individual would do under the
award—the particular qualifications and expertise of the individual, the uniqueness of a service
the individual will provide, the individual’s specific knowledge of the proposed program or
project, and a statement that explains whether and how the individual’s salary under the award
would be commensurate with the regular and customary rate for an individual with his/her
qualifications and expertise, and for the work he/she would do under the award.

Prior Approval, Planning, and Reporting of Conference/Meeting/Training Costs
OJP strongly encourages every applicant that proposes to use award funds for any conference-,
meeting-, or training-related activity (or similar event) to review carefully—before submitting an
application—the OJP and DOJ policy and guidance on approval, planning, and reporting of such
events, available at
https://www.ojp.gov/financialguide/DOJ/PostawardRequirements/chapter3.10a.htm. OJP policy
and guidance (1) encourage minimization of conference, meeting, and training costs; (2) require
prior written approval (which may affect project timelines) of most conference, meeting, and
training costs for cooperative agreement recipients, as well as some conference, meeting, and
training costs for grant recipients; and (3) set cost limits, which include a general prohibition of
all food and beverage costs.

Costs Associated With Language Assistance (if applicable)
If an applicant proposes a program or activity that would deliver services or benefits to
individuals, the costs of taking reasonable steps to provide meaningful access to those services
or benefits for individuals with limited English proficiency may be allowable. Reasonable steps
to provide meaningful access to services or benefits may include interpretation or translation
services, where appropriate.

For additional information, see the "Civil Rights Compliance" section under “Overview of Legal
Requirements Generally Applicable to OJP Grants and Cooperative Agreements - FY 2018
Awards” in the OJP Funding Resource Center at https://ojp.gov/funding/index.htm.

C. Eligibility Information
For eligibility information, see the title page.

In addition, as discussed in more detail below, to the extent the applicant is a state or local
government entity, in order for the applicant to validly accept this award, the chief legal officer of
that entity must properly execute, and the applicant must submit, the specific certifications
regarding compliance with certain federal laws. (Note: this requirement does not apply to Indian
tribal governments.) (See Appendices D and E.)

For information on cost sharing or match requirements, see Section B. Federal Award
Information.




                                                                                                    15
                                                                                 OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 17 of 56



D. Application and Submission Information
What an Application Should Include

This section describes in detail what an application should include. An applicant should
anticipate that if it fails to submit an application that contains all of the specified elements, it may
negatively affect the review of its application; and, should a decision be made to make an
award, it may result in the inclusion of award conditions that preclude the recipient from
accessing or using award funds until the recipient satisfies the conditions and OJP makes the
funds available.

Moreover, an applicant should anticipate that an application that OJP determines is
nonresponsive to the scope of the solicitation, including the funding limit, or that OJP
determines does not include the application elements that OJJDP has designated to be critical,
will neither proceed to peer review nor receive further consideration. For this solicitation, OJJDP
has designated the following application elements as critical: Program Narrative, Budget Detail
Worksheet, and Budget Narrative.

NOTE: OJP has combined the Budget Detail Worksheet and Budget Narrative in a single
document collectively referred to as the Budget Detail Worksheet. See “Budget Information and
Associated Documentation” below for more information about the Budget Detail Worksheet and
where it can be accessed.

OJP strongly recommends that applicants use appropriately descriptive file names (e.g.,
“Program Narrative,” “Budget Detail Worksheet,” “Timelines,” “Memoranda of Understanding,”
“Résumés”) for all attachments. Also, OJP recommends that applicants include résumés in a
single file.

Please review the “Note on File Names and File Types” under How To Apply to be sure
applications are submitted in permitted formats.

1. Information To Complete the Application for Federal Assistance (SF-424)

    The SF-424 is a required standard form used as a cover sheet for submission of
    preapplications, applications, and related information. Grants.gov and the OJP Grants
    Management System (GMS) take information from the applicant’s profile to populate the
    fields on this form. When selecting "type of applicant," if the applicant is a for-profit entity,
    select "For-Profit Organization" or "Small Business" (as applicable).

    To avoid processing delays, an applicant must include an accurate legal name on its SF-
    424. On the SF-424, current OJP award recipients, when completing the field for “Legal
    Name” (box 8a), should use the same legal name that appears on the prior year award
    document (which is also the legal name stored in OJP’s financial system). Also, current
    recipients should enter the Employer Identification Number (EIN) in box 8b exactly as it
    appears on the prior year award document. An applicant with a current, active award(s)
    must ensure that its GMS profile is current. If the profile is not current, the applicant should
    submit a Grant Adjustment Notice (GAN) updating the information on its GMS profile prior to
    applying under this solicitation.


                                                                                                        16
                                                                                   OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 18 of 56



   A new applicant entity should enter its official legal name in box 8a, its address in box 8d, its
   EIN in box 8b, and its Data Universal Numbering System (DUNS) number in box 8c of the
   SF-424. A new applicant entity should attach official legal documents to its application (e.g.,
   articles of incorporation, 501(c)(3) status documentation, organizational letterhead) to
   confirm the legal name, address, and EIN entered into the SF-424. OJP will use the System
   for Award Management (SAM) to confirm the legal name and DUNS number entered in the
   SF-424; therefore, an applicant should ensure that the information entered in the SF-424
   matches its current registration in SAM. See the How to Apply section for more information
   on SAM and DUNS numbers.

   Intergovernmental Review: This solicitation ("funding opportunity") is subject to Executive
   Order 12372. An applicant may find the names and addresses of State Single Points of
   Contact (SPOCs) at the following website: https://www.whitehouse.gov/wp-
   content/uploads/2017/11/Intergovernmental_-Review-_SPOC_01_2018_OFFM.pdf. If the
   state appears on the SPOC list, the applicant must contact the state SPOC to find out about,
   and comply with, the state’s process under E.O. 12372. In completing the SF-424, an
   applicant whose state appears on the SPOC list is to make the appropriate selection in
   response to question 19 once the applicant has complied with its state E.O. 12372 process.
   (An applicant whose state does not appear on the SPOC list should answer question 19 by
   selecting the response that the: “Program is subject to E.O. 12372 but has not been
   selected by the state for review.”)

2. Project Abstract

   Applications should include a high-quality project abstract that summarizes the proposed
   project in 400 words or less. Project abstracts should be—

      Written for a general public audience.
      Submitted as a separate attachment with “Project Abstract” as part of its file name.
      Single-spaced, using a standard 12-point font (such as Times New Roman) with 1-inch
       margins.

   The abstract should briefly describe the project’s purpose, the population to be served, and
   the activities that the applicant will implement to achieve the project’s goals and objectives.
   The abstract should describe how the applicant will measure progress toward these goals.
   The abstract should indicate whether the applicant will use any portion of the project budget
   to conduct research, as described in Note on Project Evaluations on page 20.

   As a separate attachment, the project abstract will not count against the page limit for the
   program narrative.

3. Program Narrative

   Applicants must submit a program narrative that presents a detailed description of the
   purpose, goals, objectives, strategies, design, and management of the proposed program.
   The program narrative should be double-spaced with 1-inch margins, not exceeding 30
   pages of 8½ by 11 inches, and use a standard 12-point font, preferably Times New Roman.
   Pages should be numbered “1 of 30,” etc. The tables, charts, pictures, etc., including all
   captions, legends, keys, subtext, etc., may be single-spaced and will count in the 30-page

                                                                                                  17
                                                                               OJJDP-2018-14582
          Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 19 of 56



     limit. Material required under the Budget and Budget Narrative and Additional Attachments
     sections will not count toward the program narrative page count. Applicants may provide
     bibliographical references as a separate attachment that will not count toward the 30-page
     program narrative limit. If the program narrative fails to comply with these length-related
     restrictions, OJJDP may consider such noncompliance in peer review and in final award
     decisions.

     The program narrative should address the following selection criteria: (1) description of the
     issue; (2) goals, objectives, and performance measures; (3) program design and
     implementation; and (4) capabilities/competencies. The applicant should clearly delineate
     the connections between and among each of these sections. For example, the applicant
     should derive the goals and objectives directly from the problems to be addressed. Similarly,
     the project design section should clearly explain how the program’s structure and activities
     will accomplish the goals and objectives identified in the previous section.

     The following sections should be included as part of the program narrative:26

     a. Description of the Issue. Applicants should briefly describe the nature and scope of the
        problem that the program will address (i.e, gang activity). The applicant should use data
        to provide evidence that the problem exists, demonstrate the size and scope of the
        problem, and document the effects of the problem on the targeted population and the
        larger community. Any data or research referenced in the narrative should include
        information about the source of the data and/or a citation. Applicants should describe the
        targeted population and any previous or current attempts to address the problem.

        Note: Applicants must document and describe a demonstrated need as measured by
        high levels of community violence, particularly youth-related gun crime and gang
        violence, relative to national indices. The level of violence demonstrated is a factor in
        selection; therefore, applicants are to provide indicators or measures of the extent of the
        problem based on current local data derived from crime, justice, health, social service,
        education, and economic statistics and the comparison to national data. Applicants are
        specifically encouraged to provide a 5-year average violent crime rate for 2012 to 2016
        and the percentage that the applicant jurisdiction’s crime rate is over or under the
        national violent crime rate of 372.6 for 2016 (as released in the FBI’s Uniform Crime
        Report in September 2017) and the jurisdiction’s 5-year average homicide rate per
        100,000 inhabitants for 2012 to 2016, as well as any firearms crime data and/or
        quantifiable evidence of gang-related violent crime. Applicants should also identify
        current community efforts and resources in place to address the problem as well as gaps
        and needs in the community.

        Current research shows that population shifts are impacting rural and suburban
        communities as well, and understanding and accurately documenting the community
        problem is critical to addressing it. OJJDP is committed to supporting rural and suburban
        areas in this process and will give consideration of funding with appropriate
        documentation of crime and gang or group-related violent crime and clear analysis of the
        local community problem to describe the current need through the review criteria
        outlined on page 35 that are used in the peer review process. Applicants in rural and

26For information on subawards (including the details on proposed subawards that should be included in the
application), see "Budget and Associated Documentation" under Section D. Application and Submission Information.
                                                                                                              18
                                                                                          OJJDP-2018-14582
    Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 20 of 56



   suburban areas are encouraged to reference the OJJDP Bulletin titled Gangs in Small
   Towns and Rural Counties.

   Applicants should organize the information in this section as follows:

   Section One: 5-Year Average Violent Crime Rate Data and Geographical Map With
   ZIP Codes as noted above. The geographic map should be included as a separate
   attachment.

   Section Two: Description of the Community and Targeted Area(s)

          1.      Describe the geographic area, size, and nature of the population and
                  explain how and why the targeted community(ies) was identified and
                  defined.
          2.      Describe the community context, including the governmental structure
                  and major agencies and community partners that currently exist.
          3.      Provide a geographical map with ZIP Codes of targeted area(s).

   Section Three: Description of the Community Strengths, Gaps, and Needs

          1.      Describe the crime and violence rates and other local data identified
                  above related to the health, social service, education, justice, and
                  economic statistics and the comparison to national data.
          2.      Provide local data on gang activity and gang crime patterns and describe
                  the specific gang problem in the targeted areas(s).
          3.      Describe the community strengths and resources, including current
                  community leadership efforts as well as public resources and agency
                  efforts.
          4.      Describe identified gaps and needs as defined by the community and the
                  collaborative body overseeing the proposed strategic planning process.

b. Goals, Objectives, and Performance Measures. Applicants should describe the goals
   of the proposed program and identify its objectives. When formulating the program’s
   goals and objectives, applicants should be cognizant of the performance measures that
   OJJDP will require successful applicants to provide.

   Goals. Applicants should describe the program’s intent to change, reduce, or eliminate
   the problem noted in the previous section and outline the project’s goals.

   Program Objectives. Applicants should explain how the program will accomplish its
   goals. Objectives are specific, quantifiable statements of the project’s desired results.
   They should be clearly linked to the problem identified in the preceding section and
   measurable. (Examples of measurable objectives include the following: to reform and
   improve as many as five critical policies, to develop a data platform with indicators from
   six key agency sources, to implement new suppression activities to increase supervision
   and close monitoring of 40 known gang-involved youth, or to invest in economic and
   employment opportunities to provide jobs for 50 high-risk youth.)

   Performance Measures. OJP will require each successful applicant to submit regular
   performance data that demonstrate the results of the work carried out under the award
                                                                                        19
                                                                            OJJDP-2018-14582
 Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 21 of 56



(see “General Information About Post-Federal Award Reporting Requirements” in
Section F. Federal Award Administration Information). The performance data directly
relate to the goals, objectives, and deliverables identified under "Goals, Objectives, and
Deliverables" in Section A. Program Description.

Applicants should visit OJP’s performance measurement page at
www.ojp.gov/performance for an overview of performance measurement activities at
OJP.
Performance measures for this solicitation are listed in Appendix A: Performance
Measures Table.

The application should demonstrate the applicant’s understanding of the performance
data reporting requirements for this grant program and detail how the applicant will
gather the required data should it receive funding.
Please note that applicants are not required to submit performance data with the
application. Performance measures information is included as an alert that successful
applicants will be required to submit performance data as part of the reporting
requirements under an award.

OJJDP will require award recipients to submit semiannual performance metrics of
relevant data through the Data Reporting Tool.

Note on Project Evaluations
An applicant that proposes to use award funds through this solicitation to conduct project
evaluations should be aware that certain project evaluations (such as systematic
investigations designed to develop or contribute to generalizable knowledge) may
constitute “research” for purposes of applicable DOJ human subjects protection
regulations. However, project evaluations that are intended only to generate internal
improvements to a program or service, or are conducted only to meet OJP’s
performance measure data reporting requirements, likely do not constitute “research.”
Each applicant should provide s0ufficient information for OJP to determine whether the
particular project it proposes would either intentionally or unintentionally collect and/or
use information in such a way that it meets the DOJ definition of research that appears
at 28 C.F.R. Part 46 (“Protection of Human Subjects”).

Research, for purposes of human subjects protection for OJP-funded programs, is
defined as “a systematic investigation, including research development, testing, and
evaluation, designed to develop or contribute to generalizable knowledge.” 28 C.F.R.
46.102(d).

For additional information on determining whether a proposed activity would constitute
research for purposes of human subjects protection, applicants should consult the
decision tree in the “Research and the protection of human subjects” section of the
“Requirements related to Research” webpage of the "Overview of Legal Requirements
Generally Applicable to OJP Grants and Cooperative Agreements - FY 2018 Awards,"
available through the OJP Funding Resource Center at
https://ojp.gov/funding/index.htm.

                                                                                          20
                                                                       OJJDP-2018-14582
    Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 22 of 56



   Every prospective applicant whose application may propose a research or statistical
   component also should review the “Data Privacy and Confidentiality Requirements”
   section on that webpage.

c. Project Design and Implementation. Applicants should detail how the project will
   operate throughout the funding period and describe the strategies that they will use to
   achieve the goals and objectives identified in the previous section. Applicants should
   describe how they will complete the deliverables stated in the Goals, Objectives, and
   Deliverables section on page 7. OJJDP encourages applicants to select evidence-based
   practices for their programs.

   Applicants are to include information pertaining to the following:
   Applicants are to describe their strategy or plan for planning and describe in detail the
   operational steps to be undertaken to develop the strategic plan. This section must
   explain how the applicant will conduct the community profile and assessment and other
   analyses identified in the Deliverables section, as well as the capacity-building elements
   of the plan as outlined in the Deliverables section and elaborated on below.

   Applicants are to identify the collaborative body and describe a collaborative governance
   structure that meets the requirements outlined in the Eligibility section (page 1) and that
   is responsible for oversight of the plan development and subsequent implementation.
   The collaborative governing body should display active participation and ongoing
   support from the highest agency levels and the most influential community leaders,
   organizations, and youth residing in the priority communities, and have the ability to set
   policy, commit resources, leverage public and private funding, and engage and organize
   community members.

   Applicants are to identify a lead agency and identify dedicated administrative budget and
   staff to support the initiative. This administrative support should include a dedicated
   initiative coordinator to staff the collaborative and oversee the collaborative’s
   implementation, data development and management, and capacity building and training
   as well as identification of a gang specialist to coordinate gang-specific assessment,
   outreach, and intervention activities. These dedicated staff are considered key
   personnel.

   Applicants are to describe any proposed capacity-building and developmental activities
   that are necessary and important to their strategic planning process and sustainability of
   the work beyond the project period. OJJDP will support readiness activities identified by
   local communities and jurisdictions taking on this work to prepare them for successful
   implementation of their strategic plan.

   Applicants are to identify any known training and technical needs for the planning period
   given projected needs, deliverables, and timelines to successfully compete for potential
   implementation funds and position themselves for full implementation by the end of the
   project period.

   Applicants may also propose to allocate a limited amount of award funds to support
   capacity-building activities during the last quarter of the project period. These activities
   should develop or strengthen the collaborative or address immediate and critical needs
   to prepare for implementation, such as cross-sector training, civic engagement and
                                                                                                21
                                                                            OJJDP-2018-14582
     Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 23 of 56



   outreach, and community capacity development activities related to the strategic plan.
   Applicants should describe any such proposed activities in their application.

   This section should also include details regarding any leveraged resources (cash or in-
   kind) from local sources to support the project and discuss plans for sustainability
   beyond the grant period.

   In addition, an applicant may receive priority consideration by explaining how it would
   address the problem area identified in its application through cooperation with federal
   immigration authorities, including compliance with 8 USC §§ 1373, 1644, 1226, 1324,
   and 1357, participation in a 287 (g) or other cooperation prgram, honoring requests for
   notice of release, transfers of custody, and/or short term extensions of custody, and
   providing access to detention centers so federal immigration authorities may conduct
   interviews.

   If you choose to seek this priority consideration, please explain specifically how you
   believe these forms of cooperation will address the problem area you have identified,
   and how you will use these grants funds to achieve this end.

   Logic Model. Applicants should include a logic model that graphically illustrates how the
   performance measures are related to the project’s problems, goals, objectives, and
   design. See sample logic models here. Applicants should submit the logic model as a
   separate attachment, as stipulated in Additional Attachments, page 27.

   Timeline. Applicants should submit a realistic timeline or milestone chart that indicates
   major tasks associated with the goals and objectives of the project, assigns
   responsibility for each, and plots completion of each task by month or quarter for the
   duration of the award, using “Year 1,” “Month 1,” “Quarter 1,” etc., not calendar dates
   (see “Sample Project Timelines” here).

   Applicants should submit the timeline as a separate attachment, as stipulated in
   Additional Attachments, page 30. On receipt of an award, the recipient may revise the
   timeline, based on training and technical assistance that OJJDP will provide.

d. Capabilities and Competencies. This section should describe the experience and
   capability of the applicant organization and any contractors or subgrantees that the
   applicant will use to implement and manage this effort and its associated federal funding,
   highlighting any previous experience implementing projects of similar design or
   magnitude. Applicants should highlight their experience/capability/capacity to manage
   subawards, including details on their system for fiscal accountability. Management and
   staffing patterns should be clearly connected to the project design described in the
   previous section. Applicants should describe the roles and responsibilities of project staff
   and explain the program’s organizational structure and operations. Applicants should
   include a copy of an organizational chart showing how the organization operates,
   including who manages the finances; how the organization manages subawards, if there
   are any; and the management of the project proposed for funding. Requirements for
   staffing include a dedicated project coordinator and a gang specialist as noted above on
   page 21.


                                                                                             22
                                                                          OJJDP-2018-14582
          Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 24 of 56



      Applicants must demonstrate a history and/or readiness to lead collaborative
      communitywide strategic efforts consistent with the size and scope of this project.
      Applicants are to include relevant material to demonstrate this history and readiness in
      this section or, as an option, they may attach the information as an appendix, Evidence
      of Collaborative History and Readiness, to their application.

      Letters of Support/Memoranda of Understanding. Applicants are required to submit
      signed letters or memoranda of understanding that document the scope and nature of
      each stakeholder’s commitment to the collaborative work proposed. These commitments
      will be evaluated accordingly in terms of strength of commitment and adherence to
      the representation requirements outlined on page 7.

      If submitting a joint application, as described under Eligibility, page 1, applicants should
      provide signed and dated letters of support or memoranda of understanding for all key
      partners that include the following:

      •     Expression of support for the program and a statement of willingness to participate
            and collaborate with it.

      •     Description of the partner’s current role and responsibilities in the planning process
            and expected responsibilities when the program is operational.

      •   Estimate of the percentage of time that the partner will devote to the planning and
          operation of the project.
      Letters of support may be addressed to the OJJDP Administrator. Only letters of support
      that are submitted by the due date and with the full application will be considered during
      the review process.

4. Budget and Associated Documentation

   The Budget Detail Worksheet and the Budget Narrative are now combined in a single
   document collectively referred to as the Budget Detail Worksheet. The Budget Detail
   Worksheet is a user-friendly, fillable, Microsoft Excel-based document designed to calculate
   totals. Additionally, the Excel workbook contains worksheets for multiple budget years that
   can be completed as necessary. All applicants should use the Excel version when
   completing the proposed budget in an application, except in cases where the
   applicant does not have access to Microsoft Excel or experiences technical
   difficulties. If an applicant does not have access to Microsoft Excel or experiences
   technical difficulties with the Excel version, then the applicant should use the 508-compliant
   accessible Adobe Portable Document Format (PDF) version.

   Both versions of the Budget Detail Worksheet can be accessed at
   https://ojp.gov/funding/Apply/Forms/BudgetDetailWorksheet.htm.

   Applicants are to set aside $50,000 in funding to support local training needs, including
   support for the strategic planning and systems improvement processes to be undertaken.
   During the project period, successful program site applicants should be prepared to work
   with the national training and technical assistance provider identified by OJJDP to assess

                                                                                                  23
                                                                               OJJDP-2018-14582
     Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 25 of 56



local training and technical assistance needs and complete a long-range capacity-building
plan as part of the strategic plan deliverable.

Finally, planning site applicants are to allocate a portion of the $50,000 mentioned above for
travel to attend two to three multiday national grantee meetings and workshops in
Washington, DC, for up to four individuals as directed by OJJDP. Applicants should budget
approximately $2,000 per person to attend the meetings and record this as part of the travel
line item in the budget. The Office of the Chief Financial Officer requires cost calculations for
all line items in the budget, including this required travel. The cost breakdown should include
airfare, per diem rate, lodging, number of travelers, number of days, etc. (for example, 2
people x airline ticket ($400) = $800; 2 people x 2 days per diem ($71/day) = $284, 2 people
x lodging ($207) x 2 nights = $828). Use U.S. General Services Administration per diem
rates.

a. Budget Detail Worksheet

   The Budget Detail Worksheet should provide the detailed computation for each budget
   line item, listing the total cost of each and showing how it was calculated by the
   applicant. For example, costs for personnel should show the annual salary rate and the
   percentage of time devoted to the project for each employee paid with grant funds. The
   Budget Detail Worksheet should present a complete itemization of all proposed costs.

   For questions pertaining to budget and examples of allowable and unallowable costs,
   see the DOJ Grants Financial Guide at https://ojp.gov/financialguide/DOJ/index.htm.

b. Budget Narrative

   The budget narrative should thoroughly and clearly describe every category of expense
   listed in the Budget Detail Worksheet. OJP expects proposed budgets to be complete,
   cost effective, and allowable (e.g., reasonable, allocable, and necessary for project
   activities).

   An applicant should demonstrate in its budget narrative how it will maximize cost
   effectiveness of award expenditures. Budget narratives should generally describe cost
   effectiveness in relation to potential alternatives and the goals of the project. For
   example, a budget narrative should detail why planned in-person meetings are
   necessary, or how technology and collaboration with outside organizations could be
   used to reduce costs, without compromising quality.

   The budget narrative should be mathematically sound and correspond clearly with the
   information and figures provided in the Budget Detail Worksheet. The narrative should
   explain how the applicant estimated and calculated all costs, and how those costs are
   necessary to the completion of the proposed project. The narrative may include tables
   for clarification purposes, but need not be in a spreadsheet format. As with the Budget
   Detail Worksheet, the budget narrative should describe costs by year.

c. Information on Proposed Subawards (if any), as well as on Proposed Procurement
   Contracts (if any)


                                                                                               24
                                                                            OJJDP-2018-14582
 Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 26 of 56



Applicants for OJP awards typically may propose to make subawards. Applicants also
may propose to enter into procurement contracts under the award.

Whether an action—for federal grants administrative purposes—is a subaward or
procurement contract is a critical distinction, as significantly different rules apply to
subawards and procurement contracts. If a recipient enters into an agreement that is a
subaward of an OJP award, specific rules apply—many of which are set by federal
statutes and DOJ regulations; others by award conditions. These rules place particular
responsibilities on an OJP recipient for any subawards the OJP recipient may make. The
rules determine much of what the written subaward agreement itself must require or
provide. The rules also determine much of what an OJP recipient must do both before
and after it makes a subaward. If a recipient enters into an agreement that is a
procurement contract under an OJP award, a substantially different set of federal rules
applies.

OJP has developed the following guidance documents to help clarify the differences
between subawards and procurement contracts under an OJP award and outline the
compliance and reporting requirements for each. This information can be accessed
online at https://ojp.gov/training/training.htm.

       Subawards under OJP Awards and Procurement Contracts under Awards: A
        Toolkit for OJP Recipients.
       Checklist to Determine Subrecipient or Contractor Classification.
       Sole Source Justification Fact Sheet and Sole Source Review Checklist.

In general, the central question is the relationship between what the third party will do
under its agreement with the recipient and what the recipient has committed (to OJP) to
do under its award to further a public purpose (e.g., services the recipient will provide,
products it will develop or modify, research or evaluation it will conduct). If a third party
will provide some of the services the recipient has committed (to OJP) to provide, will
develop or modify all or part of a product the recipient has committed (to OJP) to
develop or modify, or will conduct part of the research or evaluation the recipient has
committed (to OJP) to conduct, OJP will consider the agreement with the third party a
subaward for purposes of federal grants administrative requirements.

This will be true even if the recipient, for internal or other nonfederal purposes, labels or
treats its agreement as a procurement, a contract, or a procurement contract. Neither
the title nor the structure of an agreement determines whether the agreement—for
purposes of federal grants administrative requirements—is a subaward or is instead a
procurement contract under an award. The substance of the relationship should be given
greater consideration than the form of agreement between the recipient and the outside
entity.

1. Information on proposed subawards and required certifications regarding
   certain federal laws from certain subrecipients

A recipient of an OJP award may not make subawards ("subgrants") unless the recipient
has specific federal authorization to do so. Unless an applicable statute or DOJ
regulation specifically authorizes (or requires) subawards, a recipient must have
authorization from OJP before it may make a subaward.
                                                                                   25
                                                                         OJJDP-2018-14582
 Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 27 of 56




A particular subaward may be authorized by OJP because the recipient included a
sufficiently detailed description and justification of the proposed subaward in the
Program Narrative, Budget Detail Worksheet, and Budget Narrative as approved by
OJP. If, however, a particular subaward is not authorized by federal statute or regulation,
and is not approved by OJP, the recipient will be required, post-award, to request and
obtain written authorization from OJP before it may make the subaward.

If an applicant proposes to make one or more subawards to carry out the federal award
and program, the applicant should (1) identify (if known) the proposed subrecipient(s),
(2) describe in detail what each subrecipient will do to carry out the federal award and
federal program, and (3) provide a justification for the subaward(s), with details on
pertinent matters such as special qualifications and areas of expertise. Pertinent
information on subawards should appear not only in the Program Narrative, but also in
the Budget Detail Worksheet and Budget Narrative.

Required certifications generally relating to various federal statutes from any
proposed subrecipient that is a state or local government entity. Before an
applicant may subaward FY 2018 award funds to a unit of local government or to a
public institution of higher education, it will be required (by specific award condition, the
terms of which will govern) to obtain a properly-executed certification, generally relating
to various specific federal laws, from the proposed subrecipient. (This requirement
regarding these federal laws will not apply to subawards to tribal agencies or
governments). The specific certification the recipient must require from a unit of local
government will vary somewhat from the specific certification it must require from a
public institution of higher education. The forms will be posted and available for
download at the link below.
     https://ojp.gov/funding/Explore/SampleCertifications-8USC1373.htm

2. Information on proposed procurement contracts (with specific justification for
   proposed noncompetitive contracts over $150,000)

Unlike a recipient contemplating a subaward, a recipient of an OJP award generally
does not need specific prior federal authorization to enter into an agreement that—for
purposes of federal grants administrative requirements—is considered a procurement
contract, provided that (1) the recipient uses its own documented procurement
procedures and (2) those procedures conform to applicable federal law, including the
Procurement Standards of the (DOJ) Part 200 Uniform Requirements (as set out at 2
C.F.R. 200.317–200.326). The Budget Detail Worksheet and Budget Narrative should
identify proposed procurement contracts. (As discussed above, subawards must be
identified and described separately from procurement contracts.)

The Procurement Standards in the Part 200 Uniform Requirements, however, reflect a
general expectation that agreements that (for purposes of federal grants administrative
requirements) constitute procurement “contracts” under awards will be entered into on
the basis of full and open competition. All noncompetitive (sole source) procurement
contracts must meet the OJP requirements outlined at
https://ojp.gov/training/subawards-procurement.htm. If a proposed procurement contract
would exceed the simplified acquisition threshold—currently, $150,000—a recipient of
an OJP award may not proceed without competition unless and until the recipient
                                                                                       26
                                                                         OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 28 of 56



      receives specific advance authorization from OJP to use a noncompetitive approach for
      the procurement. An applicant that (at the time of its application) intends—without
      competition—to enter into a procurement contract that would exceed $150,000 should
      include a detailed justification that explains to OJP why, in the particular circumstances,
      it is appropriate to proceed without competition.

      If the applicant receives an award, sole source procurements that do not exceed the
      Simplified Acquisition Threshold (currently, $150,000) must have written justification for
      the noncompetitive procurement action maintained in the procurement file. If a
      procurement file does not have the documentation that meets the criteria outlined in 2
      C.F.R. 200, the procurement expenditures may not be allowable. Sole source
      procurement over the $150,000 Simplified Acquisition Threshold must have prior
      approval from OJP using a Sole Source GAN. Written documentation justifying the
      noncompetitive procurement must be submitted with the GAN and maintained in the
      procurement file.

   d. Preagreement Costs

      For information on preagreement costs, see Section B. Federal Award Information.

5. Indirect Cost Rate Agreement (if applicable)

   Indirect costs may be charged to an award only if:

      (a) The recipient has a current (unexpired) federally approved indirect cost rate; or
      (b) The recipient is eligible to use, and elects to use, the de minimis indirect cost rate
          described in the Part 200 Uniform Requirements, as set out at 2 C.F.R. 200.414(f).

   An applicant with a current (unexpired) federally approved indirect cost rate is to attach a
   copy of the indirect cost rate agreement to the application. An applicant that does not have a
   current federally approved rate may request one through its cognizant federal agency, which
   will review all documentation and approve a rate for the applicant entity, or, if the applicant’s
   accounting system permits, applicants may propose to allocate costs in the direct cost
   categories.

   For assistance with identifying the appropriate cognizant federal agency for indirect costs,
   contact the Office of the Chief Financial Officer Customer Service Center at 800–458–0786
   or at ask.ocfo@usdoj.gov. If DOJ is the cognizant federal agency, applicants may obtain
   information needed to submit an indirect cost rate proposal at
   https://www.ojp.gov/funding/Apply/Resources/IndirectCosts.pdf.

   Certain OJP recipients have the option of electing to use the de minimis indirect cost rate.
   An applicant that is eligible to use the de minimis rate and that wishes to use the de minimis
   rate should attach written documentation to the application that advises OJP of both (1) the
   applicant’s eligibility to use the de minimis rate and (2) its election to do so. If an eligible
   applicant elects the de minimis rate, costs must be consistently charged as either indirect or
   direct costs, but may not be double charged or inconsistently charged as both. The de
   minimis rate may no longer be used once an approved federally negotiated indirect cost rate
   is in place. (No entity that ever has had a federally approved negotiated indirect cost rate is
   eligible to use the de minimis rate.) For the “de minimis” rate requirements (including
                                                                                                    27
                                                                                OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 29 of 56



   information on eligibility to elect to use the rate), see the Part 200 Uniform Requirements, at
   2 C.F.R. 200.414(f).

6. Tribal Authorizing Resolution (if applicable)

   A tribe, tribal organization, or third party that proposes to provide direct services or
   assistance to residents on tribal lands should include in its application a resolution, letter,
   affidavit, or other documentation, as appropriate, that demonstrates (as a legal matter) that
   the applicant has the requisite authorization from the tribe(s) to implement the proposed
   project on tribal lands. In those instances when an organization or consortium of tribes
   applies for an award on behalf of a tribe or multiple specific tribes, the application should
   include appropriate legal documentation, as described above, from all tribes that would
   receive services or assistance under the award. A consortium of tribes for which existing
   consortium bylaws allow action without support from all tribes in the consortium (i.e., without
   an authorizing resolution or comparable legal documentation from each tribal governing
   body) may submit, instead, a copy of its consortium bylaws with the application.

   An applicant unable to submit an application that includes a fully-executed (i.e., signed)
   copy of legal appropriate documentation, as described above, consistent with the applicable
   tribe’s governance structure, should, at a minimum, submit an unsigned, draft version of
   such legal documentation as part of its application (except for cases in which, with respect
   to a tribal consortium applicant, consortium bylaws allow action without the support of all
   consortium member tribes). If selected for funding, OJP will make use of and access to
   award funds contingent on receipt of the fully-executed legal documentation.

7. Financial Management and System of Internal Controls Questionnaire (including
   applicant disclosure of high-risk status)

   Every OJP applicant (other than an individual applying in his or her personal capacity) is
   required to download, complete, and submit the OJP Financial Management and System of
   Internal Controls Questionnaire (questionnaire) at
   https://ojp.gov/funding/Apply/Resources/FinancialCapability.pdf as part of its application.
   The questionnaire helps OJP assess the financial management and internal control
   systems, and the associated potential risks of an applicant as part of the preaward risk
   assessment process.

   The Questionnaire should only be completed by financial staff most familiar with the
   applicant's systems, policies, and procedures in order to ensure that the correct responses
   are recorded and submitted to OJP. The responses on the questionnaire directly impact the
   preaward risk assessment and should accurately reflect the applicant’s financial
   management and internal controls system at the time of the application. The preaward risk
   assessment is only one of multiple factors and criteria used in determining funding.
   However, a preaward risk assessment that indicates that an applicant poses a higher risk to
   OJP may affect the funding decision and/or result in additional reporting requirements,
   monitoring, special conditions, withholding of award funds, or other additional award
   requirements.

   Among other things, the form requires each applicant to disclose whether it currently is
   designated “high risk” by a federal grant-making agency outside of DOJ. For purposes of
   this disclosure, high risk includes any status under which a federal awarding agency
                                                                                                 28
                                                                              OJJDP-2018-14582
            Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 30 of 56



     provides additional oversight due to the applicant’s past performance, or other programmatic
     or financial concerns with the applicant. If an applicant is designated high risk by another
     federal awarding agency, the applicant must provide the following information:

             The federal awarding agency that currently designates the applicant high risk.
             The date the applicant was designated high risk.
             The high-risk point of contact at that federal awarding agency (name, phone number,
              and email address).
             The reasons for the high-risk status, as set out by the federal awarding agency.

     OJP seeks this information to help ensure appropriate federal oversight of OJP awards. An
     applicant that is considered “high risk” by another federal awarding agency is not
     automatically disqualified from receiving an OJP award. OJP may, however, consider the
     information in award decisions, and may impose additional OJP oversight of any award
     under this solicitation (including through the conditions that accompany the award
     document).

8. Disclosure of Lobbying Activities

     Each applicant must complete and submit this information. An applicant that expends any
     funds for lobbying activities is to provide all of the information requested on the form
     Disclosure of Lobbying Activities (SF-LLL) at
     https://ojp.gov/funding/Apply/Resources/Disclosure.pdf. An applicant that does not expend
     any funds for lobbying activities is to enter “N/A” in the text boxes for item 10 (“a. Name and
     Address of Lobbying Registrant” and “b. Individuals Performing Services”).

9. Certification by the Chief Legal Officer of the Applicant Agency or Jurisdiction27

     To the extent that the applicant is either a state or a local government entity, then the chief
     legal officer of that applicant (e.g., the Attorney General of the State) is to carefully review
     the certifications attached as Appendices D and E to this solicitation. If the chief legal officer
     determines that he or she may execute the certifications, the applicant is to submit the
     certifications as part of its application. (Note: this requirement does not apply to tribal
     governments.)

     As discussed further below, an applicant that is either a state or local government will be
     unable to make a valid award acceptance of an FY 2018 award under this solicitation unless
     and until a properly-executed certification by its chief legal officer is received by OJP on or
     before the day the applicant submits an executed award.

10. Additional Attachments


27
  The certifications found in Appendices D and E and the responses to the questions regarding
Communication with the Department of Homeland Security (DHS) and/or Immigration and Customs
Enforcement (ICE) (Appendix C) are not required where the selected applicant or any selected
subrecipient is either a tribal government/organization, a non-profit organization, or a private institution of
higher education. If the selected applicant or any selected subrecipient is a public institution of higher
education, contact the NCJRS Response Center (see “Contact Information,” page 2) for additional
guidance concerning compliance with the identified federal laws.
                                                                                                             29
                                                                                         OJJDP-2018-14582
    Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 31 of 56



Applicants should submit the following information, as stipulated in the cited pages, as
attachments to their applications. While the materials listed below are not assigned specific
point values, peer reviewers will, as appropriate, consider these items when rating
applications. For example, reviewers will consider résumés and/or letters of support/
memoranda of understanding when assessing “capabilities/competencies.” Peer reviewers
will not consider any additional information that the applicant submits other than that
specified below.

a. Information regarding Communication with the Department of Homeland Security
(DHS) and/or Immigration and Customs Enforcement (ICE)
    Each applicant must provide responses to the following questions as an attachment to
    the application:

   1. Does your jurisdiction have any laws, policies, or practices related to whether, when,
      or how employees may communicate with DHS or ICE?
   2. Is your jurisdiction subject to any laws from a superior political entity (e.g., a state law
      that binds a city) that meet the description in question 1?
   3. If yes to either:
           o Please provide a copy of each law or policy;
           o Please describe each practice; and
           o Please explain how the law, policy, or practice complies with section 1373.

   See Appendix C for a template that applicants may use to prepare this attachment.

b. Applicant Disclosure of Pending Applications

   Each applicant is to disclose whether it has (or is proposed as a subrecipient under) any
   pending applications for federally funded grants or cooperative agreements that (1)
   include requests for funding to support the same project being proposed in the
   application under this solicitation and (2) would cover any identical cost items outlined in
   the budget submitted to OJP as part of the application under this solicitation. The
   applicant is to disclose applications made directly to federal awarding agencies, and also
   applications for subawards of federal funds (e.g., applications to state agencies that will
   subaward (“subgrant”) federal funds).
   OJP seeks this information to help avoid inappropriate duplication of funding. Leveraging
   multiple funding sources in a complementary manner to implement comprehensive
   programs or projects is encouraged and is not seen as inappropriate duplication.

   Each applicant that has one or more pending applications as described above is to
   provide the following information about pending applications submitted within the last 12
   months:

          The federal or state funding agency.
          The solicitation name/project name.
          The point of contact information at the applicable federal or state funding agency.

   Federal or State        Solicitation             Name/Phone/Email for Point of Contact
   Funding Agency          Name/Project             at Federal or State Funding Agency


                                        SAMPLE
                           Name

                                                                                               30
                                                                            OJJDP-2018-14582
      Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 32 of 56



     DOJ/Office of           COPS Hiring              Jane Doe, 202/000-0000;
     Community Oriented      Program                  jane.doe@usdoj.gov
     Policing Services
     (COPS)
     Health and Human        Drug-Free                John Doe, 202/000-0000;
     Services/Substance      Communities              john.doe@hhs.gov
     Abuse and Mental        Mentoring Program/
     Health Services         North County Youth
     Administration          Mentoring Program



     Each applicant should include the table as a separate attachment to its application. The
     file should be named “Disclosure of Pending Applications.” The applicant’s legal name
     on the application must match the entity named on the disclosure of pending
     applications statement.

     Any applicant that does not have any pending applications as described above is to
     submit, as a separate attachment, a statement to this effect: “[Applicant Name on SF-
     424] does not have (and is not proposed as a subrecipient under) any pending
     applications submitted within the last 12 months for federally funded grants or
     cooperative agreements (or for subawards under federal grants or cooperative
     agreements) that request funding to support the same project being proposed in this
     application to OJP and that would cover any identical cost items outlined in the budget
     submitted as part of this application.”

c. Logic model (see page 22).

d. Timeline or milestone chart (see page 22).

e. Résumés of all key personnel.

f.   Job descriptions outlining roles and responsibilities for all key positions.

g. Letters of support/memoranda of understanding from partner organizations (see page
   23).

h. Evidence of history and organizational readiness to lead collaborative, communitywide
   strategic efforts consistent with the size and scope of this project, either as an appendix
   or in the Capabilities and Competencies sections (see page 22).

i.   Geographical map of targeted areas with ZIP Codes (see page 19).




                                                                                                 31
                                                                              OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 33 of 56



How To Apply
Applicants must register in and submit applications through Grants.gov, a primary source to find
federal funding opportunities and apply for funding. Find complete instructions on how to
register and submit an application at https://www.grants.gov/web/grants/support.html.
Applicants that experience technical difficulties during this process should call the Grants.gov
Customer Support Hotline at 800–518–4726 or 606–545–5035, which operates 24 hours a day,
7 days a week, except on federal holidays.
Important Grants.gov update. Grants.gov has updated its application tool. The legacy PDF
application package was retired on December 31, 2017. Grants.gov Workspace is now the
standard application method for applying for grants. OJP applicants should familiarize
themselves with the Workspace option now. For complete information and instructions on using
Workspace (and other changes), go to the Workspace Overview page at
https://www.grants.gov/web/grants/applicants/workspace-overview.html.

Registering with Grants.gov is a one-time process; however, processing delays may occur,
and it can take several weeks for first-time registrants to receive confirmation of registration
and a user password. OJP encourages applicants to register several weeks before the
application submission deadline. In addition, OJP urges applicants to submit applications at
least 72 hours prior to the application due date to allow time for the applicant to receive
validation messages or rejection notifications from Grants.gov, and to correct in a timely fashion
any problems that may have caused a rejection notification.

OJP strongly encourages all prospective applicants to sign up for Grants.gov email notifications
regarding this solicitation at https://www.grants.gov/web/grants/manage-subscriptions.html. If
this solicitation is cancelled or modified, individuals who sign up with Grants.gov for updates will
be automatically notified.

Browser Information: Grants.gov was built to be compatible with Internet Explorer. For
technical assistance with Google Chrome or another browser, contact Grants.gov Customer
Support.

Note on Attachments: Grants.gov has two categories of files for attachments: “mandatory” and
“optional.” OJP receives all files attached in both categories. Attachments are also labeled to
describe the file being attached (e.g., Project Narrative, Budget Narrative, Other, etc.).
Applicants should ensure that all required documents are attached in the correct Grants.gov
category and are labeled correctly. Do not embed “mandatory” attachments within another file.

Note on File Names and File Types: Grants.gov only permits the use of certain specific
characters in the file names of attachments. Valid file names may include only the characters
shown in the table below. Grants.gov rejects any application that includes an attachment(s) with
a file name that contains any characters not shown in the table below. Grants.gov forwards
successfully submitted applications to the OJP Grants Management System (GMS).

    Characters
 Upper case (A – Z)
 Lower case (a – z)
 Underscore (__)
 Hyphen ( - )
 Space

                                                                                                   32
                                                                                OJJDP-2018-14582
                         Special Characters
         Case 1:19-cv-05483-RA              Special
                                 Document 1-2 FiledCharacters Special
                                                    06/12/19 Page     Characters
                                                                  34 of 56
                                Parenthesis ( )           Curly braces { }           Square brackets [ ]
                                Ampersand (&)*            Tilde (~)                  Exclamation point (!)
                                Comma ( , )               Semicolon ( ; )            Apostrophe ( ‘ )
                                At sign (@)               Number sign (#)            Dollar sign ($)
     Characters
                                Percent sign (%)          Plus sign (+)              Equal sign (=)
 Period (.)

*When using the ampersand (&) in XML, applicants must use the “&amp;” format.

GMS does not accept executable file types as application attachments. These disallowed
file types include, but are not limited to, the following extensions: “.com,” “.bat,” “.exe,” “.vbs,”
“.cfg,” “.dat,” “.db,” “.dbf,” “.dll,” “.ini,” “.log,” “.ora,” “.sys,” and “.zip.” GMS may reject applications
with files that use these extensions. It is important to allow time to change the type of file(s) if
the application is rejected.

All applicants are required to complete the following steps:

Unique Entity Identifier (DUNS Number) and System for Award Management
Every applicant entity must comply with all applicable SAM and unique entity identifier
(currently, a DUNS number) requirements. SAM is the repository for certain standard
information about federal financial assistance applicants, recipients, and subrecipients. A DUNS
number is a unique nine-digit identification number provided by the commercial company Dun
and Bradstreet. More detailed information about SAM and the DUNS number is in the numbered
sections below.

If an applicant entity has not fully complied with the applicable SAM and unique identifier
requirements by the time OJP makes award decisions, OJP may determine that the applicant is
not qualified to receive an award and may use that determination as a basis for making the
award to a different applicant.

Registration and Submission Steps

1. Acquire a unique entity identifier (currently, a DUNS number). In general, the Office of
   Management and Budget requires every applicant for a federal award (other than an
   individual) to include a "unique entity identifier" in each application, including an application
   for a supplemental award. Currently, a DUNS number is the required unique entity identifier.

    This unique entity identifier is used for tracking purposes, and to validate address and point
    of contact information for applicants, recipients, and subrecipients. It will be used throughout
    the life cycle of an OJP award. Obtaining a DUNS number is a free, one-time activity. Call
    Dun and Bradstreet at 866–705–5711 to obtain a DUNS number or apply online
    athttps://www.dnb.com/. A DUNS number is usually received within 2 business days.

2. Acquire or maintain registration with SAM. Any applicant for an OJP award creating a
   new entity registration (or updating or renewing a registration) in SAM.gov must submit an
   original, signed notarized letter appointing the authorized Entity Administrator within thirty
   (30) days of the registration activation. Notarized letters must be submitted via U.S.
   Postal Service Mail. Read the Alert at www.sam.gov to learn more about what is required
   in the notarized letter, and read the Frequently Asked Questions (FAQs) at
   www.gsa.gov/samupdate to learn more about this process change. All applicants for OJP
   awards (other than individuals) must maintain current registrations in the SAM database.
   Applicants will need the authorizing official of the organization and an Employer
   Identification Number (EIN). Information about SAM registration procedures can be
   accessed at www.sam.gov.
                                                                                                  33
                                                                                       OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 35 of 56




   An application cannot be successfully submitted in Grants.gov until Grants.gov receives the
   SAM registration information. Once the SAM registration/renewal is complete, the
   information transfer from SAM to Grants.gov can take as long as 48 hours. OJP
   recommends that the applicant register or renew registration with SAM as early as possible.

3. Acquire an Authorized Organization Representative (AOR) and a Grants.gov
   username and password. Complete the AOR profile on Grants.gov and create a username
   and password. An applicant entity’s "unique entity identifier" (DUNS number) must be used
   to complete this step. For more information about the registration process for organizations
   and other entities, go to https://www.grants.gov/web/grants/applicants/organization-
   registration.html.

4. Acquire confirmation for the AOR from the E-Business Point of Contact (E-Biz POC).
   The E-Biz POC at the applicant organization must log into Grants.gov to confirm the
   applicant organization’s AOR. The E-Biz POC will need the Marketing Partner Identification
   Number (MPIN) password obtained when registering with SAM to complete this step. Note
   that an organization can have more than one AOR.

5. Search for the funding opportunity on Grants.gov. Use the following identifying
   information when searching for the funding opportunity on Grants.gov. The Catalog of
   Federal Domestic Assistance (CFDA) numbers for this solicitation are 16.544, titled “Youth
   Gang Prevention,” and 16.123, titled “Community-Based Violence Prevention Program.” The
   funding opportunity number is OJJDP-2018-14582.

6. Access funding opportunity and application package from Grants.gov. Select “Apply
   for Grants” under the “Applicants” column. Enter your email address to be notified of any
   changes to the opportunity package before the closing date. Click the Workspace icon to
   use Grants.gov Workspace.

7. Submit a valid application consistent with this solicitation by following the directions
   in Grants.gov. Within 24–48 hours after submitting the electronic application, the applicant
   should receive two notifications from Grants.gov. The first will confirm the receipt of the
   application. The second will state whether the application has been validated and
   successfully submitted, or whether it has been rejected due to errors, with an explanation. It
   is possible to first receive a message indicating that the application is received, and then
   receive a rejection notice a few minutes or hours later. Submitting an application well ahead
   of the deadline provides time to correct the problem(s) that caused the rejection. Important:
   OJP urges each applicant to submit its application at least 72 hours prior to the application
   due date, to allow time to receive validation messages or rejection notifications from
   Grants.gov, and to correct in a timely fashion any problems that may have caused a
   rejection notification. Applications must be successfully submitted through Grants.gov by
   11:59 p.m. ET on October 04, 2018.

Go to https://www.grants.gov/web/grants/applicants/organization-registration.html for further
details on DUNS numbers, SAM, and Grants.gov registration steps and timeframes.




                                                                                                34
                                                                             OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 36 of 56



Note: Application Versions
If an applicant submits multiple versions of the same application, OJP will review only the most
recent system-validated version submitted.

Experiencing Unforeseen Grants.gov Technical Issues

An applicant that experiences unforeseen Grants.gov technical issues beyond its control that
prevent it from submitting its application by the deadline must contact the Grants.gov Customer
Support Hotline at https://www.grants.gov/web/grants/support.html or the SAM Help Desk
(Federal Service Desk) at https://www.fsd.gov/fsd-gov/home.do to report the technical issue and
receive a tracking number. The applicant must email the Response Center at grants@ncjrs.gov
within 24 hours after the application deadline to request approval to submit its application
after the deadline. The applicant's email must describe the technical difficulties and must
include a timeline of the applicant’s submission efforts, the complete grant application, the
applicant’s DUNS number, and any Grants.gov Help Desk or SAM tracking number(s).

Note: OJP does not automatically approve requests to submit a late application. After
OJP reviews the applicant's request, and contacts the Grants.gov or SAM Help Desk to verify
the reported technical issues, OJP will inform the applicant whether the request to submit a late
application has been approved or denied. If OJP determines that the untimely application
submission was due to the applicant's failure to follow all required procedures, OJP will deny the
applicant’s request to submit its application.

The following conditions generally are insufficient to justify late submissions:

       Failure to register in SAM or Grants.gov in sufficient time. (SAM registration and renewal
        can take as long as 10 business days to complete. The information transfer from SAM to
        Grants.gov can take up to 48 hours.)
       Failure to follow Grants.gov instructions on how to register and apply as posted on its
        website.
       Failure to follow each instruction in the OJP solicitation.
       Technical issues with the applicant’s computer or information technology environment,
        such as issues with firewalls or browser incompatibility.

Notifications regarding known technical problems with Grants.gov, if any, are posted at
the top of the OJP Funding Resource Center at https://ojp.gov/funding/index.htm.

E. Application Review Information
Review Criteria

Applications that meet basic minimum requirements will be evaluated by peer reviewers using
the following review criteria.

   1.   Description of the Issue (15%)
   2.   Goals, Objectives, and Performance Measures (5%)
   3.   Project Design and Implementation (40%)
   4.   Capabilities and Competencies (35%): Applicants must demonstrate coordination with
        their USAO district PSN team in their submission.
                                                                                                      35
                                                                                   OJJDP-2018-14582
             Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 37 of 56



     5. Budget (5%): complete, cost effective, and allowable (e.g., reasonable, allocable, and
        necessary for project activities). Budget narratives should demonstrate generally how
        applicants will maximize cost effectiveness of grant expenditures. Budget narratives
        should demonstrate cost effectiveness in relation to potential alternatives and the goals
        of the project.28

See What an Application Should Include, page 14, for the criteria that the peer reviewers will
use to evaluate applications. Please refer to the priority consideration for projects that work
effectively with DHS/ICE, see page 10.

Review Process

OJP is committed to ensuring a fair and open process for making awards. OJJDP reviews the
application to make sure that the information presented is reasonable, understandable,
measurable, and achievable, as well as consistent with the solicitation.

Peer reviewers will review the applications submitted under this solicitation that meet basic
minimum requirements. For purposes of assessing whether an application meets basic
minimum requirements and should proceed to further consideration, OJP screens applications
for compliance with those requirements. Although specific requirements may vary, the following
are common requirements applicable to all solicitations for funding under OJP programs:

              The application must be submitted by an eligible type of applicant.
              The application must request funding within programmatic funding constraints (if
               applicable).
              The application must be responsive to the scope of the solicitation.
              The application must include all items designated as critical elements.
              The applicant must not be identified in SAM as excluded from receiving federal
               awards.

For a list of the critical elements for this solicitation, see “What an Application Should Include”
under Section D. Application and Submission Information.

Peer review panels will evaluate, score, and rate applications that meet basic minimum
requirements. OJJDP may use internal peer reviewers, external peer reviewers, or a
combination, to assess applications on technical merit using the solicitation’s review criteria. An
external peer reviewer is an expert in the subject matter of a given solicitation who is not a
current DOJ employee. An internal reviewer is a current DOJ employee who is well-versed or
has expertise in the subject matter of this solicitation. Peer reviewers’ ratings and any resulting
recommendations are advisory only, although reviewer views are considered carefully. Other
important considerations for OJJDP include geographic diversity, strategic priorities, and
available funding, as well as the extent to which the budget detail worksheet and budget
narrative accurately explain project costs that are reasonable, necessary, and otherwise
allowable under federal law and applicable federal cost principles.
Pursuant to the Part 200 Uniform Requirements, before award decisions are made, OJP also
reviews information related to the degree of risk posed by the applicant. Among other things to

28Generally speaking, a reasonable cost is a cost that, in its nature or amount, does not exceed that which would be
incurred by a prudent person under the circumstances prevailing at the time the decision was made to incur the
costs.
                                                                                                                  36
                                                                                             OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 38 of 56



help assess whether an applicant that has one or more prior federal awards has a satisfactory
record with respect to performance, integrity, and business ethics, OJP checks whether the
applicant is listed in SAM as excluded from receiving a federal award.

In addition, if OJP anticipates that an award will exceed $150,000 in federal funds, OJP also
must review and consider any information about the applicant that appears in the nonpublic
segment of the integrity and performance system accessible through SAM (currently, the
Federal Awardee Performance and Integrity Information System (FAPIIS)).

Important note on FAPIIS: An applicant, at its option, may review and comment on any
information about itself that currently appears in FAPIIS and was entered by a federal awarding
agency. OJP will consider any such comments by the applicant, in addition to the other
information in FAPIIS, in its assessment of the risk posed by the applicant.

The evaluation of risks goes beyond information in SAM, however. OJP itself has in place a
framework for evaluating risks posed by applicants for competitive awards. OJP takes into
account information pertinent to matters such as—

   1. Applicant financial stability and fiscal integrity.
   2. Quality of the applicant’s management systems, and the applicant’s ability to meet
      prescribed management standards, including those outlined in the DOJ Grants Financial
      Guide.
   3. Applicant's history of performance under OJP and other DOJ awards (including
      compliance with reporting requirements and award conditions), as well as awards from
      other federal agencies.
   4. Reports and findings from audits of the applicant, including audits under the Part 200
      Uniform Requirements.
   5. Applicant's ability to comply with statutory and regulatory requirements, and to effectively
      implement other award requirements.

Absent explicit statutory authorization or written delegation of authority to the contrary, all final
award decisions will be made by the Assistant Attorney General, who may take into account not
only peer review ratings and OJJDP recommendations, but also other factors as indicated in
this section.

F. Federal Award Administration Information
Federal Award Notices

Award notifications will be made by March 29, 2019. OJP sends award notifications by email
through GMS to the individuals listed in the application as the point of contact and the
authorizing official (E-Biz POC and AOR). The email notification includes detailed instructions
on how to access and view the award documents, and steps to take in GMS to start the award
acceptance process. GMS automatically issues the notifications at 9 p.m. ET on the award date.

For each successful applicant, an individual with the necessary authority to bind the applicant
will be required to log in; execute a set of legal certifications and a set of legal assurances;
designate a financial point of contact; thoroughly review the award, including all award
conditions; and sign and accept the award. The award acceptance process requires physical
                                                                                                   37
                                                                                OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 39 of 56



signature of the award document by the authorized representative and the scanning and
submission of the fully executed award document to OJP.

NOTE: In order validly to accept an award under this program, an applicant must submit to
GMS the certifications by its chief legal officer regarding compliance with certain federal laws,
executed using the forms that appear in Appendices D and E. (The forms also may be
downloaded at the link below)
           https://ojp.gov/funding/Explore/SampleCertifications-8USC1373.htm

Unless the executed certification either— (1) is submitted to OJP together with the signed award
document, or (2) is uploaded in GMS no later than the day the signed award document is
submitted, OJP will reject as invalid any signed acceptance, until such time as the
certifications are submitted.

Administrative, National Policy, and Other Legal Requirements

If selected for funding, in addition to implementing the funded project consistent with the OJP-
approved application, the recipient must comply with all award conditions, as well as all
applicable requirements of federal statutes and regulations (including applicable requirements
referred to in the assurances and certifications executed in connection with award acceptance).
OJP strongly encourages prospective applicants to review information on post-award legal
requirements and common OJP award conditions prior to submitting an application.

Applicants should consult the “Overview of Legal Requirements Generally Applicable to OJP
Grants and Cooperative Agreements - FY 2018 Awards,” available in the OJP Funding
Resource Center at https://ojp.gov/funding/index.htm. In addition, applicants should examine the
following two legal documents, as each successful applicant must execute both documents
before it may receive any award funds. (An applicant is not required to submit these documents
as part of an application.)

      Certifications Regarding Lobbying; Debarment, Suspension and Other Responsibility
       Matters; and Drug-Free Workplace Requirements

      Certified Standard Assurances

The webpages accessible through the “Overview of Legal Requirements Generally Applicable to
OJP Grants and Cooperative Agreements - FY 2018 Awards” are intended to give applicants for
OJP awards a general overview of important statutes, regulations, and award conditions that
apply to many (or in some cases, all) OJP grants and cooperative agreements awarded in FY
2018. Individual OJP awards typically also will include additional award conditions. Those
additional conditions may relate to the particular statute, program, or solicitation under which the
award is made; to the substance of the funded application; to the recipient's performance under
other federal awards; to the recipient's legal status (e.g., as a for-profit entity); or to other
pertinent considerations.

As stated above, OJJDP expects that it will make any award under this solicitation in the form of
a cooperative agreement. Cooperative agreements include a condition in the award document
that sets out the nature of the “substantial federal involvement” in carrying out the award and
program. Generally stated, under OJP cooperative agreement awards, responsibility for the

                                                                                                    38
                                                                               OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 40 of 56



day-to-day conduct of the funded project rests with the recipient. OJP, however, may have
substantial involvement in matters such as substantive coordination of technical efforts and site
selection, as well as review and approval of project work plans, research designs, data
collection instruments, and major project-generated materials. In addition, OJP often indicates in
the award terms and conditions that it may redirect the project if necessary.

In addition to an award condition that sets out the nature of the anticipated “substantial federal
involvement” in the award, cooperative agreements awarded by OJP include an award condition
that requires specific reporting in connection with conferences, meetings, retreats, seminars,
symposia, training activities, or similar events funded under the award.

OJJDP's role will include the following tasks:

       Reviewing and approving major work plans, including changes to such plans, and key
        decisions pertaining to project operations.

       Reviewing and approving major project-generated documents and materials used to
        provide project services.

       Providing guidance in significant project planning meetings and participating in project-
        sponsored training events or conferences.

       Reviewing and approving key personnel changes.

Express Award Conditions
Individual FY 2018 awards made pursuant to this solicitation will, as appropriate and to the
extent consistent with law, include conditions that will require the recipient (and any
subrecipient) that accepts the award to do various things, with respect to the “program or
activity” that would receive federal financial assistance thereunder. Although the specific
terms of each of those conditions are what will govern the awards, included among such
conditions will be some that, generally speaking, will require the recipient (and any
subrecipient) that accepts the award to do some or all of the following:

   Not to violate 8 U.S.C. § 1373 (prohibiting restrictions on—
        (1) communication to/from the Department of Homeland Security (“DHS”) of information
        regarding the citizenship or immigration status of any individual; and
        (2) maintaining, or exchanging with any government entity, information regarding the
        immigration status of any individual).
   Not to violate 8 U.S.C. § 1644 (prohibiting restrictions on communication to/from DHS of
    information regarding the immigration status of an alien)

   Not to violate, or aid or abet any violation, of 8 U.S.C. § 1324(a) (forbidding any “person,” in
    “knowing or in reckless disregard of the fact that an alien has come to, entered, or remains in
    the United States in violation of law,” to “conceal, harbor, or shield from detection, or attempt[]
    to conceal, harbor, or shield from detection, such alien in any place, including any building or
    any means of transportation” or to “engage in any conspiracy to commit any of the preceding
    acts … “or aid or abet the commission of any of the preceding acts”)



                                                                                                    39
                                                                                 OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 41 of 56



   Not to impede the exercise of the authority of the federal government under 8 U.S.C. §
    1226(a) & (c) (authorizing arrest and detention of certain aliens and providing that the federal
    government “shall take into custody” certain criminal aliens “when the alien is released”) or 8
    U.S.C. § 1231 (relating to removal from the United States of aliens after detention/confinement
    at the federal, state, and local level), specifically by requiring such recipients to provide (where
    feasible) at least 48 hours’ advance notice to DHS regarding the scheduled release date and
    time of an alien in the recipient’s custody when DHS requests such notice in order to take
    custody of the alien pursuant to the Immigration and Nationality Act. (Note: This condition will
    apply only with respect to alien adult detainees and only in jurisdictions where law
    enforcement is assisting in implementing this program.)

   Not to impede the exercise by DHS agents, “anywhere in or outside the United States” (8
    C.F.R. § 287.5(a)(1)), of their authority under 8 U.S.C. § 1357(a)(1) to “interrogate any alien or
    person believed to be an alien as to his right to be or to remain in the United States,”
    specifically by requiring such recipients to permit DHS agents to have access to any
    correctional facility in order to meet with an alien (or an individual believed to be an alien) and
    inquire as to his right to be or remain in the United States.(Note: This condition will apply only
    with respect to alien adult detainees and only in jurisdictions where law enforcement is
    assisting in implementing this program.)

General Information About Post-Federal Award Reporting Requirements

In addition to the deliverables described in Section A. Program Description, any recipient of an
award under this solicitation will be required to submit the following reports and data.

Required reports. Recipients typically must submit quarterly financial reports, semi-annual
progress reports, final financial and progress reports, and, if applicable, an annual audit report in
accordance with the Part 200 Uniform Requirements or specific award conditions. Future
awards and fund drawdowns may be withheld if reports are delinquent. (In appropriate cases,
OJP may require additional reports.)

Awards that exceed $500,000 will include an additional condition that, under specific
circumstances, will require the recipient to report (to FAPIIS) information on civil, criminal, and
administrative proceedings connected with (or connected to the performance of) either the OJP
award or any other grant, cooperative agreement, or procurement contract from the federal
government. Additional information on this reporting requirement appears in the text of the
award condition posted on the OJP webpage at https://ojp.gov/funding/FAPIIS.htm.

Data on performance measures. In addition to required reports, each award recipient also must
provide data that measure the results of the work done under the award. To demonstrate
program progress and success, as well as to assist DOJ in fulfilling its responsibilities under the
Government Performance and Results Act of 1993 (GPRA), Public Law 103–62, and the GPRA
Modernization Act of 2010, Public Law 111–352, OJP will require any award recipient, post
award, to provide performance data as part of regular progress reporting. Successful applicants
will be required to access OJP’s performance measurement page at www.ojp.gov/performance
for an overview of performance measurement activities at OJP. Performance measures for this
program are listed as Appendix A.

G. Federal Awarding Agency Contact(s)
                                                                                                    40
                                                                                 OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 42 of 56




For OJP contact(s), see the title page.

For contact information for Grants.gov, see the title page.

H. Other Information
Freedom of Information Act and Privacy Act (5 U.S.C. 552 and 5 U.S.C. 552a)

All applications submitted to OJP (including all attachments to applications) are subject to the
federal Freedom of Information Act (FOIA) and to the Privacy Act. By law, DOJ may withhold
information that is responsive to a request pursuant to FOIA if DOJ determines that the
responsive information either is protected under the Privacy Act or falls within the scope of one
of nine statutory exemptions under FOIA. DOJ cannot agree in advance of a request pursuant
to FOIA not to release some or all portions of an application.

In its review of records that are responsive to a FOIA request, OJP will withhold information in
those records that plainly falls within the scope of the Privacy Act or one of the statutory
exemptions under FOIA. (Some examples include certain types of information in budgets, and
names and contact information for project staff other than certain key personnel.) In appropriate
circumstances, OJP will request the views of the applicant/recipient that submitted a responsive
document.

For example, if OJP receives a request pursuant to FOIA for an application submitted by a
nonprofit or for-profit organization or an institution of higher education, or for an application that
involves research, OJP typically will contact the applicant/recipient that submitted the
application and ask it to identify—quite precisely—any particular information in the application
that the applicant/recipient believes falls under a FOIA exemption, the specific exemption it
believes applies, and why. After considering the submission by the applicant/recipient, OJP
makes an independent assessment regarding withholding information. OJP generally follows a
similar process for requests pursuant to FOIA for applications that may contain law-
enforcement-sensitive information.

Provide Feedback to OJP

To assist OJP in improving its application and award processes, OJP encourages applicants to
provide feedback on this solicitation, the application submission process, and/or the application
review process. Provide feedback to OJPSolicitationFeedback@usdoj.gov.

IMPORTANT: This email is for feedback and suggestions only. OJP does not reply from this
mailbox to messages it receives in this mailbox. Any prospective applicant that has specific
questions on any program or technical aspect of the solicitation must use the appropriate
telephone number or email listed on the front of this document to obtain information. These
contacts are provided to help ensure that prospective applicants can directly reach an individual
who can address specific questions in a timely manner.

If you are interested in being a reviewer for other OJP grant applications, email your résumé to
ojpprsupport@usdoj.gov. (Do not send your résumé to the OJP Solicitation Feedback email


                                                                                                     41
                                                                                  OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 43 of 56



account.) Note: Neither you nor anyone else from your organization or entity can be a peer
reviewer in a competition in which you or your organization/entity has submitted an application.




                                                                                                42
                                                                             OJJDP-2018-14582
       Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 44 of 56



                          Appendix A: Performance Measures Table



Objective               Performance             Description                            Data Recipient
                         Measure(s)                                                    Provides

Develop a          Number of stakeholders       Number of additional                   Number of
comprehensive,     (task force, coalitions,     stakeholders (government               stakeholder
community-based    agencies).                   agencies, nonprofit                    relationships built
antigang and                                    organizations, community               during the reporting
youth violence                                  groups, etc.) joining in violence      period.
strategegy that                                 prevention efforts during the
strengthens the                                 reporting period.
coordination of    Percent increase in          Percent increase in resources          A. Number of new
existing           leveraged resources          leveraged during the reporting         leveraged resources
resources and      (in-kind, cash, staffing).   period. Leveraged resources            obtained during the
activities that                                 include those that are matched         reporting period.
support multiple                                by cash or in-kind contributions       B. Total number of
complementary,                                  from additional sources.               leveraged resources
evidence-based                                                                         available during the
programs to                                                                            reporting period.
reduce gang and                                                                        C. Percent (A/B).
gun violence and   Number of memoranda          A MOU is an interagency                Number of MOUs
the associated     of understanding             agreement whose purpose is to          developed during
trauma to youth    (MOUs) developed             enable all parties to facilitate the   the reporting period.
in the targeted    during the reporting         conduct of certain efforts of
communities.       period.                      mutual interest (e.g., specifying
                                                the types of information to be
                                                shared, stating the terms of the
                                                agreement, and including the
                                                signatures of all parties to the
                                                agreement). Include all formal
                                                partnering or coordination
                                                agreements. Program records
                                                are the preferred data source.
                   Number of agency             Number of cross-program or             Number of program
                   policies or procedures       agency policies or procedures          or agency policies or
                   created, amended, or         created, amended, or rescinded         procedures created,
                   rescinded.                   during the reporting period. A         amended, or
                                                policy is a plan or specific course    rescinded.
                                                of action that guides the general
                                                goals and directives of programs
                                                and/or agencies. Include policies
                                                that are relevant to the topic
                                                area of the program or that affect
                                                program operations. Program
                                                records are the preferred data
                                                source.
                   Number of strategies                                                Number of
                   developed                                                           strategies
                                                                                       developed, including
                                                                                       strategies for
                                                                                       leadership and
                                                                                                          43
                                                                                       OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 45 of 56



                                                                                      governance and
                                                                                      data collection (gang
                                                                                      intelligence),
                                                                                      sharing, and use
                     Submit a strategic plan                                          Status of strategic
                     that meets expectations                                          plan during the
                     as determined by                                                 reporting period
                     OJJDP
                                                                                      By month 18, submit
                                                                                      the final strategic
                                                                                      plan that includes a
                                                                                      blueprint for action
                                                                                      outlining the
                                                                                      jurisdiction’s
                                                                                      approach for
                                                                                      achieving the goals
                                                                                      and objectives
                                                                                      identified.
                     Number of media            Total number of media coverage        Total number of
                     coverage                   episodes/events related to            media coverage
                     episodes/events.           violence prevention activities        episodes/events that
                                                during the reporting period.          occurred related to
                                                Examples include but are not          violence prevention
                                                limited to op-ed articles, letters,   activities during the
                                                interviews, events that draw          reporting period.
                                                coverage (press conferences),
                                                and appearances on broadcast
                                                news or issues programs
                                                (television and radio), etc.
Increase the         Number of participants     Number of program participants        Number of
understanding of     trained during the         who received formal training          participants trained
the jurisdiction’s   reporting period.          related to violence prevention        during the reporting
gang landscape                                  during the reporting period.          period.
by providing                                    Examples include but are not
training                                        limited to training on risk,
opportunities.                                  resiliency, and protective factors;
                                                trauma and its impact on
                                                children, youth, and families; and
                                                adolescent development
                                                principles and how to apply
                                                them.
                     Percent of participants    Number and percent of program         A. Total number of
                     trained who reported an    participants who reported an          participants trained
                     increase in knowledge,     increase in knowledge, skills,        during the reporting
                     skills, and/or abilities   and/or abilities on one or more of    period.
                     related to violence        the following subjects:               B. Of those trained,
                     prevention.                 Risk, resiliency, and protective    number of
                                                   factors                            participants who
                                                 Trauma and its impact on            reported an increase
                                                   children, youth, and families      in knowledge, skills,
                                                 Adolescent development              and/or abilities
                                                   principles and how to apply        related to violence
                                                   them                               prevention.
                                                                                      C. Percent (B/A).

                                                                                                         44
                                                                                      OJJDP-2018-14582
Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 46 of 56



                                Strategies for violence
                                 prevention
                                Other training
        The type of training   Indicate the type of training    Select Yes or No:
        conducted during the   conducted during the reporting     Y N
        reporting period.      period. Choose all that apply.      Risk,
                                                                resiliency, and
                                                                protective factors
                                                                   Trauma and
                                                                its impact on
                                                                children, youth, and
                                                                families
                                                                   Adolescent
                                                                development
                                                                principles and how
                                                                to apply them
                                                                   Strategies for
                                                                violence prevention
                                                                   Other training
                                                                If yes to “other
                                                                training,” describe
                                                                the type of training
                                                                conducted during
                                                                the reporting period.




                                                                                   45
                                                                OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 47 of 56



                             Appendix B: Applicable Federal Law

                  Certain relevant federal laws, as in effect on June 7, 2018

8 U.S.C. § 1373
Communication between government agencies and the Immigration and Naturalization
Service
(a) In general
   Notwithstanding any other provision of Federal, State, or local law, a Federal, State, or local
   government entity or official may not prohibit, or in any way restrict, any government entity or
   official from sending to, or receiving from, the Immigration and Naturalization Service
   information regarding the citizenship or immigration status, lawful or unlawful, of any
   individual.
(b) Additional authority of government entities
  Notwithstanding any other provision of Federal, State, or local law, no person or agency may
  prohibit, or in any way restrict, a Federal, State, or local government entity from doing any of
  the following with respect to information regarding the immigration status, lawful or unlawful,
  of any individual:
  (1) Sending such information to, or requesting or receiving such information from, the
      Immigration and Naturalization Service.
  (2) Maintaining such information.
  (3) Exchanging such information with any other Federal, State, or local government entity.
(c) Obligation to respond to inquiries
   The Immigration and Naturalization Service shall respond to an inquiry by a Federal, State, or
   local government agency, seeking to verify or ascertain the citizenship or immigration status
   of any individual within the jurisdiction of the agency for any purpose authorized by law, by
   providing the requested verification or status information.

8 U.S.C. § 1644
Communication between State and local government agencies and Immigration and
Naturalization Service

Notwithstanding any other provision of Federal, State, or local law, no State or local government
entity may be prohibited, or in any way restricted, from sending to or receiving from the
Immigration and Naturalization Service information regarding the immigration status, lawful or
unlawful, of an alien in the United States.

8 U.S.C. § 1231(a)(4)

(a) Detention, release, and removal of aliens ordered removed
***
  4) Aliens imprisoned, arrested, or on parole, supervised release, or probation
     (A) In general
       Except as provided in section 259(a) 1 of title 42 and paragraph (2),2 the Attorney
       General may not remove an alien who is sentenced to imprisonment until the alien is


                                                                                                  46
                                                                               OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 48 of 56



        released from imprisonment. Parole, supervised release, probation, or possibility of
        arrest or further imprisonment is not a reason to defer removal.
      (B) Exception for removal of nonviolent offenders prior to completion of sentence of
        imprisonment
        The Attorney General is authorized to remove an alien in accordance with applicable
        procedures under this chapter before the alien has completed a sentence of
        imprisonment-
          i.  in the case of an alien in the custody of the Attorney General, if the Attorney
              General determines that (I) the alien is confined pursuant to a final conviction for a
              nonviolent offense (other than an offense related to smuggling or harboring of
              aliens or an offense described in section 1101(a)(43)(B), (C), (E), (I), or (L) of this
              title 3 and (II) the removal of the alien is appropriate and in the best interest of the
              United States; or
         ii.  in the case of an alien in the custody of a State (or a political subdivision of a
              State), if the chief State official exercising authority with respect to the
              incarceration of the alien determines that (I) the alien is confined pursuant to a
              final conviction for a nonviolent offense (other than an offense described in section
              1101(a)(43)(C) or (E) of this title), (II) the removal is appropriate and in the best
              interest of the State, and (III) submits a written request to the Attorney General
              that such alien be so removed.
      (C) Notice
        Any alien removed pursuant to this paragraph shall be notified of the penalties under the
        laws of the United States relating to the reentry of deported aliens, particularly the
        expanded penalties for aliens removed under subparagraph (B).
      (D) No private right
        No cause or claim may be asserted under this paragraph against any official of the
        United States or of any State to compel the release, removal, or consideration for
        release or removal of any alien.

8 U.S.C. § 1226(a) & (c)

Apprehension and detention of aliens

(a) Arrest, detention, and release
On a warrant issued by the Attorney General, an alien may be arrested and detained pending a
decision on whether the alien is to be removed from the United States. Except as provided in
subsection (c) and pending such decision, the Attorney General--
       (1) may continue to detain the arrested alien; and
       (2) may release the alien on--
               (A) bond of at least $1,500 with security approved by, and containing conditions
                    prescribed by, the Attorney General; or
               (B) conditional parole; but
       (3) may not provide the alien with work authorization (including an “employment
            authorized” endorsement or other appropriate work permit), unless the alien is
            lawfully admitted for permanent residence or otherwise would (without regard to
            removal proceedings) be provided such authorization.

***
                                                                                                    47
                                                                                 OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 49 of 56




(c) Detention of criminal aliens
     (1) Custody
     The Attorney General shall take into custody any alien who--
            (A) is inadmissible by reason of having committed any offense covered in section
                1182(a)(2) of this title,
            (B) is deportable by reason of having committed any offense covered in section
                1227(a)(2)(A)(ii), (A)(iii), (B), (C), or (D) of this title,
            (C) is deportable under section 1227(a)(2)(A)(i) of this title on the basis of an
                offense for which the alien has been sentence1 to a term of imprisonment of at
                least 1 year, or
            (D) is inadmissible under section 1182(a)(3)(B) of this title or deportable under
                section 1227(a)(4)(B) of this title,

     when the alien is released, without regard to whether the alien is released on parole,
     supervised release, or probation, and without regard to whether the alien may be arrested
     or imprisoned again for the same offense.

     (2) Release
     The Attorney General may release an alien described in paragraph (1) only if the Attorney
     General decides pursuant to section 3521 of Title 18 that release of the alien from custody
     is necessary to provide protection to a witness, a potential witness, a person cooperating
     with an investigation into major criminal activity, or an immediate family member or close
     associate of a witness, potential witness, or person cooperating with such an investigation,
     and the alien satisfies the Attorney General that the alien will not pose a danger to the
     safety of other persons or of property and is likely to appear for any scheduled proceeding.
     A decision relating to such release shall take place in accordance with a procedure that
     considers the severity of the offense committed by the alien.

8 U.S.C. § 1324(a)(1)
Bringing in and harboring certain aliens

(a) Criminal penalties
   (1)(A) Any person who—
            i. knowing that a person is an alien, brings to or attempts to bring to the United
               States in any manner whatsoever such person at a place other than a designated
               port of entry or place other than as designated by the Commissioner, regardless
               of whether such alien has received prior official authorization to come to, enter,
               or reside in the United States and regardless of any future official action which
               may be taken with respect to such alien;
           ii. knowing or in reckless disregard of the fact that an alien has come to, entered, or
               remains in the United States in violation of law, transports, or moves or attempts
               to transport or move such alien within the United States by means of
               transportation or otherwise, in furtherance of such violation of law;
          iii. knowing or in reckless disregard of the fact that an alien has come to, entered, or
               remains in the United States in violation of law, conceals, harbors, or shields
               from detection, or attempts to conceal, harbor, or shield from detection, such
               alien in any place, including any building or any means of transportation;


                                                                                                48
                                                                             OJJDP-2018-14582
         Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 50 of 56



         iv.     encourages or induces an alien to come to, enter, or reside in the United States,
                 knowing or in reckless disregard of the fact that such coming to, entry, or
                 residence is or will be in violation of law; or
          v.     (v)(I) engages in any conspiracy to commit any of the preceding acts, or
          vi.    (II) aids or abets the commission of any of the preceding acts, shall be punished
                 as provided in subparagraph (B).
     (B) A person who violates subparagraph (A) shall, for each alien in respect to whom such a
         violation occurs—
           I.    in the case of a violation of subparagraph (A)(i) or (v)(I) or in the case of a
                 violation of subparagraph (A)(ii), (iii), or (iv) in which the offense was done for the
                 purpose of commercial advantage or private financial gain, be fined under title
                 18, imprisoned not more than 10 years, or both;
          II.    in the case of a violation of subparagraph (A)(ii), (iii), (iv), or (v)(II), be fined under
                 title 18, imprisoned not more than 5 years, or both;
         III.    in the case of a violation of subparagraph (A)(i), (ii), (iii), (iv), or (v) during and in
                 relation to which the person causes serious bodily injury (as defined in section
                 1365 of title 18) to, or places in jeopardy the life of, any person, be fined under
                 title 18, imprisoned not more than 20 years, or both; and
         IV.     in the case of a violation of subparagraph (A)(i), (ii), (iii), (iv), or (v) resulting in the
                 death of any person, be punished by death or imprisoned for any term of years or
                 for life, fined under title 18, or both.
      (C) It is not a violation of clauses 1 (ii) or (iii) of subparagraph (A), or of clause (iv) of
          subparagraph (A) except where a person encourages or induces an alien to come to
          or enter the United States, for a religious denomination having a bona fide nonprofit,
          religious organization in the United States, or the agents or officers of such
          denomination or organization, to encourage, invite, call, allow, or enable an alien who
          is present in the United States to perform the vocation of a minister or missionary for
          the denomination or organization in the United States as a volunteer who is not
          compensated as an employee, notwithstanding the provision of room, board, travel,
          medical assistance, and other basic living expenses, provided the minister or
          missionary has been a member of the denomination for at least one year.

8 U.S.C. § 1357(a)
Powers of immigration officers and employees

(a) Any officer or employee of the Service authorized under regulations prescribed by the
Attorney General shall have power without warrant—
   (1) to interrogate any alien or person believed to be an alien as to his right to be or to remain
       in the United States;
   (2) to arrest any alien who in his presence or view is entering or attempting to enter the
       United States in violation of any law or regulation made in pursuance of law regulating the
       admission, exclusion, expulsion, or removal of aliens, or to arrest any alien in the United
       States, if he has reason to believe that the alien so arrested is in the United States in
       violation of any such law or regulation and is likely to escape before a warrant can be
       obtained for his arrest, but the alien arrested shall be taken without unnecessary delay for
       examination before an officer of the Service having authority to examine aliens as to their
       right to enter or remain in the United States;
   (3) within a reasonable distance from any external boundary of the United States, to board
       and search for aliens any vessel within the territorial waters of the United States and any
                                                                                                           49
                                                                                       OJJDP-2018-14582
          Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 51 of 56



        railway car, aircraft, conveyance, or vehicle, and within a distance of twenty-five miles
        from any such external boundary to have access to private lands, but not dwellings, for
        the purpose of patrolling the border to prevent the illegal entry of aliens into the United
        States;
  (4)   to make arrests for felonies which have been committed and which are cognizable under
        any law of the United States regulating the admission, exclusion, expulsion, or removal of
        aliens, if he has reason to believe that the person so arrested is guilty of such felony and
        if there is likelihood of the person escaping before a warrant can be obtained for his
        arrest, but the person arrested shall be taken without unnecessary delay before the
        nearest available officer empowered to commit persons charged with offenses against the
        laws of the United States; and
  (5)   to make arrests-
  (6)   for any offense against the United States, if the offense is committed in the officer's or
        employee's presence, or
  (7)   for any felony cognizable under the laws of the United States, if the officer or employee
        has reasonable grounds to believe that the person to be arrested has committed or is
        committing such a felony,
  (8)   if the officer or employee is performing duties relating to the enforcement of the
        immigration laws at the time of the arrest and if there is a likelihood of the person
        escaping before a warrant can be obtained for his arrest.

  Under regulations prescribed by the Attorney General, an officer or employee of the Service
  may carry a firearm and may execute and serve any order, warrant, subpoena, summons, or
  other process issued under the authority of the United States. The authority to make arrests
  under paragraph (5)(B) shall only be effective on and after the date on which the Attorney
  General publishes final regulations which (i) prescribe the categories of officers and
  employees of the Service who may use force (including deadly force) and the circumstances
  under which such force may be used, (ii) establish standards with respect to enforcement
  activities of the Service, (iii) require that any officer or employee of the Service is not
  authorized to make arrests under paragraph (5)(B) unless the officer or employee has
  received certification as having completed a training program which covers such arrests and
  standards described in clause (ii), and (iv) establish an expedited, internal review process for
  violations of such standards, which process is consistent with standard agency procedure
  regarding confidentiality of matters related to internal investigations.

8 U.S.C. § 1366(1) & (3)

Annual report on criminal aliens
Not later than 12 months after September 30, 1996, and annually thereafter, the Attorney
General shall submit to the Committees on the Judiciary of the House of Representatives and of
the Senate a report detailing—
  (1) the number of illegal aliens incarcerated in Federal and State prisons for having committed
       felonies, stating the number incarcerated for each type of offense;
  ***
  (3) programs and plans underway in the Department of Justice to ensure the prompt removal
       from the United States of criminal aliens subject to removal;
  ***.



                                                                                                   50
                                                                                OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 52 of 56



                      Appendix C: Federal Communication Information

Information regarding Communication with the Department of Homeland Security (DHS)
and/or Immigration and Customs Enforcement (ICE)

Each applicant must provide responses to the following questions as an attachment to the
application:

   1. Does your jurisdiction have any laws, policies, or practices related to whether, when, or
      how employees may communicate with DHS or ICE?

   2. Is your jurisdiction subject to any laws from a superior political entity (e.g., a state law
      that binds a city) that meet the description in question 1?

   3. If yes to either:
           o Please provide a copy of each law or policy;
           o Please describe each practice; and
           o Please explain how the law, policy, or practice complies with section 1373.




                                                                                                     51
                                                                                OJJDP-2018-14582
Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 53 of 56



                 Appendix D: Certification Relating to
  8 U.S.C §§ 1226(a) & (c), 1231(a)(4), 1324(a), 1357(a), & 1366(1) & (3)




                                                                                    52
                                                                 OJJDP-2018-14582
Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 54 of 56




              Appendix E: Certification of Compliance




                                                                           53
                                                        OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 55 of 56




                              Appendix F: Application Checklist

            OJJDP FY 2018 Gang Suppression Planning Grants Program


This application checklist has been created as an aid in developing an application.

What an Applicant Should Do:

Prior to Registering in Grants.gov:
_____ Acquire a DUNS Number                                                (see page 33)
_____ Acquire or renew registration with SAM                               (see page 33)
To Register with Grants.gov:
_____ Acquire AOR and Grants.gov username/password                         (see page 34)
_____ Acquire AOR confirmation from the E-Biz POC                          (see page 34)
To Find Funding Opportunity:
_____ Search for the Funding Opportunity on Grants.gov                     (see page 34)
_____ Access Funding Opportunity and Application Package                   (see page 34)
_____ Sign up for Grants.gov email notifications (optional)                (see page 32)
_____ Read Important Notice: Applying for Grants in Grants.gov
_____ Read OJP policy and guidance on conference approval, planning, and reporting
        available at ojp.gov/financialguide/DOJ/PostawardRequirements/chapter3.10a.htm
                                                                           (see page 15)
After Application Submission, Receive Grants.gov Email Notifications That:
_____ (1) Application has been received
_____ (2) Application has either been successfully validated or rejected with errors
                                                                           (see page 34)
If No Grants.gov Receipt, and Validation or Error Notifications are Received:
_____ Contact Grants.gov and/or SAM regarding technical difficulties. Refer to the section:
        Experiencing Unforeseen Grants.gov Technical Issues                 (see page 35)
_____ Contact the Response Center at grants@ncjrs.gov to request to submit the application
        after the deadline because of unforeseen technical issues. Refer to the section:
        Experiencing Unforeseen Grants.gov Technical Issues                 (see page 35)

Overview of Post-Award Legal Requirements:

_____ Review the "Overview of Legal Requirements Generally Applicable to OJP Grants and
Cooperative Agreements - FY 2018 Awards" in the OJP Funding Resource Center at
https://ojp.gov/funding/index.htm.

Scope Requirement:

_____ The federal amount requested is within the allowable limit(s) of $200,000.

Eligibility Requirement: Refer to page 1 of the solicitation.

What an Application Should Include:


                                                                                                54
                                                                             OJJDP-2018-14582
        Case 1:19-cv-05483-RA Document 1-2 Filed 06/12/19 Page 56 of 56



_____ Application for Federal Assistance (SF-424)                                    (see page 16)
_____ Intergovernmental Review                                                       (see page 17)
_____ Project Abstract                                                               (see page 17)
_____ Program Narrative                                                              (see page 17)
       ___ Description of the Issue
       ___ Goals, Objectives, and Performance Measures
       ___ Project Design and Implementation
       ___ Capabilities and Competencies
_____ Budget Detail Worksheet                                                        (see page 24)
_____ Budget Narrative                                                               (see page 24)
_____ Indirect Cost Rate Agreement (if applicable)                                   (see page 27)
_____ Tribal Authorizing Resolution (if applicable)                                  (see page 28)
_____ Financial Management and System of Internal Controls Questionnaire             (see page 28)
_____ Disclosure of Lobbying Activities (SF-LLL)                                     (see page 29)
_____Certifications of Compliance with Certain Federal Laws by Chief Legal Officer
_____ Additional Attachments                                                         (see page 30)
       _____Information regarding communication with DHS and/or ICE
       _____ Applicant Disclosure of Pending Applications
       _____ Logic model
       _____ Timeline or milestone chart
       _____ Résumés of all key personnel
       _____ Job descriptions outlining roles and responsibilities for all key positions
       _____ Letters of support/memoranda of understanding from partner organizations
       _____ Evidence of history and organizational readiness
       _____ Geographical map of targeted area(s)

_____ Request and Justification for Employee Compensation; Waiver (if applicable)
                                                                              (see page 14)




                                                                                                 55
                                                                              OJJDP-2018-14582
